Exhibit 10(o)

 

MASTER SERVICES AGREEMENT

 

This Master Services Agreement (this “Agreement”) dated as of September 16, 2003
(“Effective Date”) is made by and among The Bryn Mawr Trust Company, a
Pennsylvania charted bank and a subsidiary of Bryn Mawr Bank Corporation, having
its principal place of business at 801 Lancaster Ave, Bryn Mawr, PA 19010
(“Customer”) on the one part, and SEI Investments Management Corporation
(“SIMCO”), a Delaware corporation, having its principal place of business at One
Freedom Valley Drive, Oaks, Pennsylvania 19456-1100 and SEI Private Trust
Company (“SEI Trust”), a limited purpose federal savings bank regulated by the
Office of Thrift Supervision, having its principal place of business at One
Freedom Valley Drive, Oaks, Pennsylvania 19456 on the other part (SEI Trust and
SIMCO may be collectively referred to as “SEI”).

 

WHEREAS, SIMCO is a provider of trust processing and reporting services through,
among other things, use of its proprietary trust accounting system, “Trust 3000
System” or “Trust 3000 Service”;

 

WHEREAS, Customer desires to obtain such services from SIMCO to provide such
services to its clients;

 

WHEREAS, Customer desires that certain securities, as hereinafter specified in
Exhibit I attached hereto, will be hereinafter held and administered by SEI
Trust; and

 

WHEREAS, SEI Trust desires to accept appointment as custodian of such securities
and cash held by Customer for the accounts of its customers.

 

WHEREAS, SEI is the provider of certain licensed products to be used in
conjunction with the Trust 3000 System.

 

NOW THEREFORE, in consideration of the premises, and the covenants,
representations and warranties contained herein, and intending to be legally
bound hereby, SEI and Customer agree as follows:

 

SECTION 1 — SERVICES PROVIDED.

 

1.01 TRUST 3000 Service. Subject to the terms and conditions of this Agreement,
SEI agrees to provide Customer and Customer agrees to purchase the use of the
TRUST 3000 Service for all of its trust accounts. As used herein, the terms
“TRUST 3000 System” or the “TRUST 3000 Service”, shall mean those aspects of
SEI’s computer processing services and related materials specified in Exhibit A
attached hereto.

 

1.02 Data Center Access. Subject to the terms and conditions of this Agreement,
SEI further agrees to provide to Customer and Customer agrees to purchase the
services relating to access to SEI’s data center that are specified in Exhibit B
attached hereto (“Data Access Services”). In consideration for the Data Access
Services, Customer shall pay to SEI the fees specified in Exhibit B.

 

1



--------------------------------------------------------------------------------

1.03 Licensed Products. SEI hereby grants to Customer during the Term a
non-exclusive, personal limited license to use the Licensed Products solely in
connection with the Accounts and the Services contemplated by this Agreement.
Except as otherwise may be set forth in Exhibit D (Licensed Products), Customer
shall not sublicense, assign, lease, distribute, or otherwise transfer the
Licensed Products or Customer’s right to use the Licensed Products to any other
Person. Additional provisions relating to the Licensed Products are set forth in
Exhibit D (Licensed Products).

 

1.04 Employment of Custodian. Subject to the terms and conditions of this
Agreement, SEI Trust agrees to provide Customer, and Customer agrees to
purchase, the Custody Services listed in Exhibit I (Custody Services). SEI Trust
may provide Custody Services through one or more subcustodians appointed by SEI
Trust; provided, however, that SEI Trust shall remain responsible for the
actions and omissions of any subcustodians.

 

SECTION 2 — TERM OF AGREEMENT.

 

2.01 Initial Term. The Initial Term of this Agreement shall commence on the date
first written above (“Effective Date”) and shall conclude at the expiration of
five Contract Years, which year shall commence on the date Customer first
processes its trust accounts in a live, commercial production service bureau
environment in the course of its business, on the TRUST 3000 System (“Cutover
Date”). As used in this Agreement, the term “Contract Year” means, with respect
to the first Contract Year, the period commencing on the Effective Date and
ending on the date immediately preceding the first anniversary of the Cutover
Date; and with respect to the second and subsequent Contract Years, the twelve
month period commencing on the applicable anniversary of the Cutover Date.

 

2.02 Extension Terms. This Agreement shall automatically remain in full force
and effect for a three year extension term (“Extension Term”), and for
succeeding three year Extension Terms thereafter, unless the Agreement is
terminated as provided in Section 2.03 hereof. Each Extension Term shall be on
the same terms and conditions as were applicable during the Basic Term, with
respect to the first Extension Term, and the immediately preceding Extension
Term, with respect to the second and any subsequent Extension Term, except as
such terms and conditions are modified pursuant to the provisions of this
Agreement. “Term” shall mean the Initial Term and any applicable Extension
Terms. In the event that Customer provides timely notice of termination of the
Initial Term or any Extension Term but is unable to timely deconvert from the
Trust 3000 System (a “Holdover”) for a period not to exceed nine months from the
date of the expiration of the then-current term, for SEl’s continued provision
of trust processing, reporting and custody services regarding such Holdover,
Customer agrees to pay SEI for such services such fees as in effect immediately
before such Holdover. The foregoing shall not limit SEI’s right to further
increase such fees as set forth in Section 3 of this Agreement. In the event
that Customer remains unable to deconvert from the system within such nine month
period then, such Holdover shall be treated as an Extension Term under the
Agreement.

 

2



--------------------------------------------------------------------------------

2.03 Termination.

 

(a) Termination at the End of an Existing Term. Customer or SEI may elect to
terminate this Agreement on the last day of the Basic Term or any Extension Term
by notifying the other party in writing, not less than two hundred seventy days
prior to the last day of such basic term or extension term, as applicable, of
its intention to so terminate this Agreement.

 

(b) Termination for Convenience. Customer may terminate this Agreement at any
time in its discretion in accordance with the terms and conditions of this
Section 2.03(b), hereafter called a “Termination for Convenience.” In order to
exercise its right of Termination for Convenience, Customer shall (i) give
written notice of exercise to SEI, which notice shall specify an effective date
of the Termination for Convenience, which date shall not be less than one
hundred eighty days after the date that SEI receives the notice of exercise,
(ii) not be in material breach of this Agreement at the time it gives such
notice of exercise or immediately prior to or on the effective date of the
Termination for Convenience, and (iii) pay to SEI (A) at the same time that
Customer gives SEI its notice of exercise, an amount equal to fifty percent of
the Buyout Amount (defined below), and (B) at least ninety days before the
effective date of the Termination for Convenience, an amount equal to fifty
percent of the Buyout Amount. As used herein, the term “Buyout Amount” means the
amount calculated pursuant to the following steps:

 

(1) the amount of: the monthly average of the processing services fees described
on Exhibit A which Customer has paid for the six months prior to the date of
Customer’s notice of termination (if Customer gives notice of termination prior
to the Cutover Date, the Minimum Monthly Software and Processing Services Fee
set forth on Exhibit A shall be applicable under this clause; and if Customer
gives notice of termination after the Cutover Date but at a time when Customer
has not been on the TRUST 3000 System for at least six months, the monthly
average of the processing services fees described on Exhibit A which Customer
has paid for the entire period prior to the date of Customer’s notice of
termination shall be applicable under this clause;

 

(2) multiplied by the number of months remaining from the effective date of
termination to the end of the then existing term (including any extension term
to which the parties have then committed) whether the basic term or an extension
term.

 

(3) The dollar amount determined by multiplying subsection (1) by subsection (2)
above shall be discounted for the time value of money for the period of time
commencing at the time of payment of sums described in Section 2.03 (b) above,
until the end of the then existing term of this Agreement (including any
extension term to which the parties have then committed), at an interest rate
equal to the “Federal Funds” rate set forth in the “Money Rates” table in The
Wall Street Journal on the date of Customer’s notice of exercise of its right of
Termination for Convenience.

 

(4) In addition to the Buyout Amount, Customer shall pay SEI for (A) the charges
set forth in Section 2.04, (B) any termination fees imposed by third parties,
(C) telecommunication charges, (D) any services used prior to the effective date
of termination, but

 

3



--------------------------------------------------------------------------------

which have not yet been invoiced, and (E) any deconversion services which
Customer may request.

 

(c) Termination for Cause By Customer. Customer may terminate this Agreement in
the event (i) that a material breach by SEI in the performance of its
obligations under this Agreement occurs that results in Customer experiencing a
material deprivation of services under this Agreement and SEI fails to cure such
breach within ninety days after SEI’s receipt of Customer’s written notice of
breach. If Customer terminates this Agreement under this Section 2.03(c),
Customer shall have no obligation to pay SEI the Buyout Amount, but Customer
shall be obligated to pay the other amounts specified in Sections 2.03(b)(4) and
2.04.

 

(d) Termination for Cause By SEI. If Customer defaults in the payment of any
fees, charges or other amounts due under this Agreement and fails to cure such
default within thirty days after receiving notice thereof from SEI, SEI may
terminate this Agreement effective as of the date specified in such notice. In
addition, SEI may terminate this Agreement in the event Customer materially
breaches this Agreement (other than a breach of its payment obligations, which
is covered by the previous sentence) and fails to cure such breach within 90
days after Customer’s receipt of SEI’s written notice of breach. If SEI
terminates this Agreement pursuant to this Section 2.03(c)(ii), Customer shall
be obligated to pay to SEI the Buyout Amount and the other amounts specified in
Sections 2.03(b) and 2.04.

 

2.04 Obligation upon Expiration or Any Termination of Agreement. Customer shall
return (or destroy if it certifies in writing to SEI that it has so destroyed)
all user documentation and all other data and related materials and all
Proprietary Information (defined in Section 4.03 below) provided to Customer by
SEI hereunder upon expiration or any termination of this Agreement. In addition,
Customer will be obligated to pay those fees as specified below. Upon expiration
or any termination of this Agreement as set forth in this Section 2, upon
Customer request, SEI will provide Customer with one set of computer-generated
ledger sheets for each account then on the TRUST 3000 Service on magnetic tapes
in a form sequentially accessible. Customer will bear the expense for SEI to
create the magnetic media in the standard format, as determined by SEI in
accordance with the provisions of Exhibit C attached hereto. SEI will also
provide the file formats for each file generated. In addition, Customer
acknowledges SEI invoices for Third Party Services, telecommunication, and
services which are calculated based upon Customer consumption, up to ninety days
after services are rendered. Customer will be obligated to reimburse SEI for any
such charges incurred by SEI on Customer’s behalf for a period of ninety days
following the later of (i) expiration or any termination of this Agreement or
(ii) Customer’s cessation of any use of the TRUST 3000 System for processing and
or retrieval purposes. Upon Customer’s request, after expiration or any
termination of this Agreement, SEI will provide Customer access to the data
described on Exhibit C hereto at the fees indicated on such schedule.

 

2.05 Survival of Obligations. No termination of this Agreement shall affect the
rights or obligations of either party which have arisen or accrued before
termination. The provisions of this Agreement which by their terms, intent or
purposes are intended to survive the termination

 

4



--------------------------------------------------------------------------------

hereof, shall survive the termination of this Agreement including but not
limited to Sections 3, 4.03, 4.05, 5.01, 5.03, 6.02, 6.03, 8 and 9 shall survive
the termination of this Agreement.

 

SECTION 3 — PAYMENT OF FEES AND OTHER EXPENSES.

 

3.01 Fees. Customer agrees to pay SEI the fees set forth in this Agreement for
the use of the TRUST 3000 System and for any equipment and maintenance or other
products or services provided by SEI, including but not limited to the Licensed
Products and Custody Services, under this Agreement, as such fees may be
adjusted from time to time pursuant to Section 3.03 below. Customer agrees to
pay SEI all fees for each month commencing on the Cutover Date, each such
payment to be due thirty-five days after the date of invoice. Customer agrees to
pay interest on all amounts past due at the highest rate permitted by applicable
law, but not greater than one and one-half percent per month.

 

3.02 Taxes. Customer agrees to pay all state and local sales, use, property or
other taxes, with respect to this Agreement, the TRUST 3000 System or any
equipment, product or services provided hereunder which may be assessed against
SEI or Customer; provided, however, Customer shall not be liable for taxes on
SEI’s property or net income, gross receipts or corporate franchise. At its
option, SEI may include applicable taxes in its invoices in which event Customer
shall pay to SEI the taxes so invoiced. In the event Customer shall supply SEI
with an applicable exemption certificate, issued by an applicable state
governing authority, SEI shall not invoice Customer for such taxes.

 

3.03 Adjustment of Fees. Customer agrees that at any time after the end of the
first Contract Year, SEI may increase the Fees upon thirty days written notice
to Customer, in an amount not to exceed the percentage increase in the Consumer
Price Index (“CPI”)–All Factors, as measured by the Bureau of Labor Statistics,
since the Effective Date of this Agreement, with respect to the first increase,
and since the date of the last increase, with respect to the second and any
subsequent increases, but in no event shall there be more than one increase in
any twelve month period. Notwithstanding the above, in the event of an increase
to SEI’s costs for Third Party Services, SEI may at any time upon thirty days
written notice increase the Fees applicable to such Third Party Services,
provided, that such fee increase will not exceed the applicable percentage
increase in costs incurred by SEI with respect to such Third Party Services.

 

SECTION 4 — COVENANTS OF CUSTOMER.

 

4.01 Limitations on Use of TRUST 3000 System. Customer agrees that it shall not
permit the TRUST 3000 Service to be used by or for any person or entity except
Customer and the corporations which are wholly-owned directly or indirectly by
Customer, its parent listed below, or its Designated Affiliates as listed in
Exhibit L. In addition, customers of Customer may have access to the system for
retrieval and limited processing purposes under any reasonable third party
access procedures implemented by SEI. The fees for third party access are listed
in Exhibit A.

 

5



--------------------------------------------------------------------------------

Name of Corporation

--------------------------------------------------------------------------------

  

Relationship to Customer

--------------------------------------------------------------------------------

Bryn Mawr Bank Corporation

   Holding Company

 

In the event Customer or any of the entities listed above acquires (by merger,
asset purchase or otherwise) any entity not listed above or trust assets of any
entity not listed above, or in the event Customer wishes to use the TRUST 3000
System for any of its current affiliates not listed above (collectively, “New
Entity”), Customer may use the TRUST 3000 System for the New Entity, after
notifying SEI of its intention to do so and in accordance with the terms,
conditions and prices then applicable under this Agreement; provided, however,
if the services to be provided to such New Entity are materially different in
character from those then being provided to Customer or impose materially
different obligations on SEI then the parties will mutually agree on an
adjustment to the fees with respect to such New Entity to reflect any such
differences.

 

4.02 Equipment. Customer shall be responsible for obtaining and maintaining
network compatible terminal, print and telecommunication equipment for use in
conjunction with the TRUST 3000 System. SEI shall not be liable for any damages
caused by Customer’s use of such equipment.

 

4.03 Proprietary Rights. Customer agrees and acknowledges that: the TRUST 3000
System, and related documentation, together with all other data and materials,
all software codes, trade secrets, design concepts, discoveries, ideas,
enhancements, improvements and inventions related thereto supplied by SEI to
Customer pursuant to this Agreement, and the terms, conditions and provisions
set forth in this Agreement (collectively, the “Proprietary Information”), and
any and all intellectual property rights inherent in the any of the foregoing
and any portion thereof and appurtenant thereto including, without limitation,
all patent rights, copyrights, trademarks, know-how and trade secrets
(collectively, “Intellectual Property Rights”): (a) are the exclusive property
of SEI and shall remain so; and (b) are confidential and proprietary trade
secrets of SEI, protected by law, and of substantial value to SEI, and may not
be used or disclosed without the written consent of SEI. Customer shall retain
in strict confidence the Proprietary Information, shall not disclose the
Proprietary Information to others, except (i) to those of its employees and
consultants who have a need to know such Proprietary Information in connection
with the performance of the scope of their employment or engagement by Customer;
provided, however, that as a condition to Customer disclosing any Proprietary
Information to any such consultant, the consultant shall have entered into a
confidentiality agreement with Customer pursuant to which the consultant shall
have agreed to keep the Proprietary Information strictly confidential and not to
use the Proprietary Information other than in connection with the performance of
the scope of his or her engagement by Customer (such employees and consultants
are referred to herein as “Permitted Employees and Consultants”), and (ii) as
may be required by audit or as may otherwise be required by law, and shall use
the Proprietary Information solely in connection with this Agreement. To the
extent any regulatory authority or governmental agency, specifically including
the federal and state judiciary systems (collectively: “Governing Authorities”)
shall request that Customer reveal any of the Proprietary Information, or to the
extent that Customer otherwise determines that it is required by law to disclose
any of the Proprietary Information, Customer shall, prior to the release or
disclosure of such Proprietary Information, provide SEI with prompt notice of
such request or determination, to enable SEI to

 

6



--------------------------------------------------------------------------------

formally contest the release of such Proprietary Information to such Governing
Authority or to request confidential treatment of such Proprietary Information.
Customer agrees at SEI’s expense, to provide reasonable assistance to SEI in its
preparation and filing of such contest or request. Customer agrees to keep all
property of SEI free and clear of all claims, liens and encumbrances. The TRUST
3000 System hereunder shall only be used by Customer to process its own data,
and, except as provided in Section 4.01 hereof, shall not be used for or on
behalf of others. Customer shall not create or attempt to create, nor permit
others to create or attempt to create, the TRUST 3000 System or any part
thereof. In addition, Customer agrees to preserve any copyright and trade secret
notices of SEI on materials where such notices appear. Customer shall
immediately notify SEI of the unauthorized possession, use or knowledge of any
item supplied to Customer pursuant to this Agreement. In the event Customer
breaches or attempts to breach any of the provisions of this Section 4.03, SEI
shall have the right, in addition to such other remedies which may be available
to it, to injunctive relief enjoining such breach or attempt to breach, it being
hereby agreed by Customer that legal remedies are inadequate for any breach or
attempted breach hereof. The provisions of this Section 4.03 shall survive the
termination of this Agreement.

 

4.04 Limitation on Use of Materials. Customer shall not copy or reproduce in any
manner any manuals, user documentation or other materials provided by SEI to
Customer under this Agreement except for copies made by Customer solely for its
internal use by Permitted Employees and Consultants, and except for two copies
made for off-site disaster recovery purposes.

 

4.05 Custom Work, Ownership of Custom Work.

 

(a) Definition of Custom Work. As used herein, the term “Custom Work” means any
and all custom programming, custom coding, custom software, custom interfaces,
consulting and custom statements which SEI shall create at Customers request and
expense. The word “custom” as used herein means work which was created for
Customer to meet Customer’s business needs. The initial standard FTI interface
file extract provided by SEI on a daily basis to Customer, an example of which
is detailed in Exhibit A, and the initial Customer Employee Benefit Statement
(“EBS”) are deemed to be Custom Work, however, no fees will be charged to
Customer for such services. SEI will use its best efforts to provide Customer a
sample EBS mock-up for approval prior to the dress rehearsal, as well as, a
sample EBS containing Customer’s data after the dress rehearsal. SEI reserves
the right to charge Customer a fee in the event that Customer requests any
modification to the initially provided standard FTI interface file extract
and/or the initial EBSs.

 

(b) Custom Work Ownership Issues. The parties mutually acknowledge and agree SEI
shall own all right, title, and interest in any Custom Work developed by SEI
under the terms of this Agreement including, without limitation, any and all
Intellectual Property Rights inherent in the Custom Work and any portion thereof
and appurtenant thereto.

 

7



--------------------------------------------------------------------------------

SECTION 5 — COVENANTS OF SEI.

 

5.01 Confidentiality of Customer Information.

 

(a) Definition of Customer Information. “Customer Information” means: (i) all
information and data relating to Customer’s or Customer’s Affiliates’ accounts;
(ii) all information collected by SEI from Customer or otherwise provided to SEI
in connection with the performance of SEI duties under this Agreement for
Customer; (iii) all information regarding Customer’s customers, customer
accounts, customer names, addresses, social security numbers or any other
personal identifier, or any information derived therefrom; (iv) all strategic
plans and marketing plans of Customer revealed to SEI; and (v) any and all other
information which has been communicated to SEI and received by SEI by reason of
its nature, source, use, or other sensitivity would ordinarily be considered the
confidential and proprietary information of Customer.

 

(b) Use and Disclosure of Customer Information. SEI agrees that Customer
Information is the exclusive property of Customer. SEI agrees that during the
term of this Agreement and thereafter, SEI shall not make known, divulge, or
communicate to any person or entity information concerning such Customer
Information, or Customer, except as may be required to perform its services
under this Agreement, to maintain the TRUST 3000 System, or as may be required
by audit or as may otherwise be required by law. Further, SEI agrees that it
will not use the confidential information for any purpose other than to provide
the services contemplated by this Agreement. SEI shall promptly notify Customer
of the unauthorized disclosure or use of Customer Information.

 

(c) Compliance with Gramm-Leach-Bliley Act. In connection with the activities
contemplated by this Agreement, each of SEI and Customer shall comply with all
applicable provisions of the Gramm-Leach-Bliley Act (as such Act may be amended
from time to time), including, without limitation, applicable provisions
regarding the sharing, disclosure, safeguarding and/or security of Nonpublic
Personal Information (as such term is defined in the Gramm-Leach-Bliley Act).
SEI will regularly perform tests on its security policy and procedures and will
certify upon Customer’s request its compliance with such policy and procedures.
SEI will use its best commercial efforts to rectify any deficiencies found
during the regular testing of such security policy and procedures.

 

(d) Confidentiality Agreements. SEI agrees to enter into confidentiality
agreements with its employees, agents, representatives, subcontractors, Third
Party Vendors or any other party to whom SEI may provide access to or disclose
Customer Information, to comply with all the provisions of this Section 5.01.

 

(e) Exclusions From Definition of Customer Information. Notwithstanding anything
contained above in this Section 5.01 to the contrary, Customer Information shall
not include information which:

 

(i) is now or hereafter becomes available to the public without a breach by SEI
of the terms of this Agreement, but only to the extent the Customer Information
becomes available to the public; or

 

8



--------------------------------------------------------------------------------

(ii) was known to and documented in writing in the possession of SEI before its
disclosure hereunder; or

 

(iii) becomes available to SEI without restrictions on its use or further
disclosure; or

 

(iv) is independently developed by SEI; or

 

(v) is disclosed pursuant to judicial action, provided SEI shall give at least
ten (10) days written notice to Customer of the request for disclosure in a
judicial action and no suitable protective order, or equivalent remedy is
available. This information is no longer Customer Information only to the extent
disclosed by the judicial action and subject to the restrictions ordered by the
court.

 

5.02 Security Precautions. SEI agrees to follow file, safekeeping, and backup
procedures that may be required of SEI by applicable law or rule or regulation
of the Federal Deposit Insurance Corporation, the Comptroller of the Currency or
the Federal Reserve Board, as submitted to SEI by Customer. Each business day,
SEI will prepare and preserve magnetic media containing Customer’s data to
preclude the following data loss problems: (i) the inability to read or (ii)
actual loss of the data at SEI’s data center. SEI agrees to save Customer’s data
as provided in Exhibit E attached hereto. SEI shall maintain throughout the Term
of this Agreement a disaster recovery plan (the “Disaster Recovery Plan”) in
compliance with applicable regulatory requirements. The Disaster Recovery Plan
shall comply with the provisions of Exhibit F (Disaster Recovery).

 

5.03 Provision of Services by Others. It is understood that SEI reserves the
right to either provide itself the services contemplated by this Agreement to be
provided by SEI (which include all services other than the Third Party Services)
or to engage another party to perform such services. Except as provided in
Section 6.03 with respect to Third Party Services, Customer understands that SEI
has sole responsibility and liability, subject to the limitation of liability
set forth in this Agreement, for furnishing the services contemplated by this
Agreement, and any other agreement between Customer and SEI; and Customer hereby
irrevocably agrees that (a) Customer shall look solely to SEI for the
performance of any such services in accordance with the provisions of this
Agreement or such other agreement, and (b) third parties providing any such
services, whether as supplier, agent or subcontractor, shall have no liability
to Customer for such services.

 

5.04 Access by Customer. SEI will grant the internal auditors of Customer and
other personnel authorized by Customer reasonable access to SEI’s premises, and
to books and records related to the provision of services contemplated by this
Agreement. SEI agrees to grant federal and other governmental and banking
agencies, when required by law or authorized by Customer,

 

9



--------------------------------------------------------------------------------

access to records of Customer held by SEI. SIMCO shall during the Term provide
Customer on an annual basis with the latest version of the SAS #70 upon such
reasonable terms and conditions as SIMCO may generally make such report
available to its clients. In addition, SEI Trust shall during the Term provide
Customer on an annual basis with the latest version of the SAS #70 Report (Type
II) regarding SEI Trust’s operations upon such reasonable terms and conditions
as SEI Trust generally makes such report available to its clients.

 

5.05 Legislative Enhancements. Modifications required to be made to the TRUST
3000 System in order to comply with changes in applicable federal laws or
regulations will be made available to Customer. Each such change shall be made
and implemented as soon as practicable. Customer shall notify SEI promptly in
writing of any such modifications requested by client. The development of new
software modules or major changes to existing software modules required to
comply with federal laws or regulations will be made available to Customer at a
price equal to the total time and materials required to implement such changes
prorated (based on number of accounts serviced by SEI) among all affected
customers. Major change(s) pursuant hereto shall mean those changes whose total
costs exceed five percent (5%) of SEI Trust’s gross annual revenues in any such
year.

 

5.06 Implementation Services. SEI and Customer are parties to an Implementation
Services Agreement dated as of the date hereof (the “Implementation Agreement”),
pursuant to which, among other things, SEI agrees to provide, and Customer
agrees to pay for, services necessary to implement the TRUST 3000 Service for
Customer. A true and complete copy of the Implementation Agreement is attached
hereto as Exhibit G.

 

5.07 Performance Standards. SEI agrees to use commercially reasonable efforts to
perform the services hereunder in accordance with the Performance Standards
attached hereto as Exhibit H (“Performance Standards”).

 

SECTION 6 — WARRANTY.

 

6.01 Warranty. SEI hereby warrants as follows: (a) it owns the TRUST 3000 System
or has a valid license to such portion of the system not owned by it, (b) the
TRUST 3000 System will perform materially as described in its documentation, and
(c) the generic interface extracts will materially conform to the specifications
provided to FTI, as described in Exhibit A, Subsection III, FTI.

 

Except as stated in the previous sentence, SEI MAKES NO OTHER WARRANTIES,
EXPRESS OR IMPLIED, WITH RESPECT TO THE TRUST 3000 SYSTEM OR ANY PRODUCT OR
SERVICE PROVIDED HEREUNDER, ITS MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE.

 

6.02 Remedy for Breach. SEI agrees to hold harmless and defend Customer from any
claims brought against Customer based upon a defect in SEI’s title to, or power
to grant to Customer the use of, the TRUST 3000 System or any trademark, patent
or copyright

 

10



--------------------------------------------------------------------------------

infringement with respect to the TRUST 3000 System. If any claim is brought for
which SEI may be liable under this Section 6.02, Customer shall give SEI
reasonable notice of such claim. SEI shall have full control in the defense of
such claim and Customer shall cooperate with SEI to enable SEI to defend such
claim, at SEI’s expense, in SEI’s and/or Customer’s name. In the event that
Customer is unable to use the Trust 3000 System because of any claim of
infringement, SEI will use its best efforts to provide a replacement, comparable
system. In the event that SEI is unable to provide such a replacement system
then, Customer may terminate this Agreement.

 

6.03 Third Party Services. SEI agrees to provide to Customer certain services
from external third party sources (“Third Party Vendors”). Such services (“Third
Party Services”) and the associated prices to be initially paid by Customer
therefore are listed in Exhibit A attached hereto. To the extent any Third Party
Services are provided by SEI to Customer hereunder, Customer agrees that such
services are confidential and proprietary trade secrets of the respective Third
Party Vendors. Accordingly, Customer agrees to honor requests by SEI and Third
Party Vendors to protect their proprietary rights in such data, including
requests that Customer place copyright notices or other proprietary legends on
printed matter, print-outs, tapes, disks, film or any other medium of
dissemination. Customer further agrees that all Third Party Services are
provided by the Third Party Vendors on an “AS IS WITH ALL FAULTS” basis for
Customer’s internal use. Customer may use Third Party Services as normally
required on statements, reports, screens and other documents necessary to
support Customer’s clients, however Customer shall not distribute any Third
Party Services to other third parties. The Third Party Vendors MAKE NO
WARRANTIES, EXPRESS OR IMPLIED, AS TO MERCHANTABILITY, FITNESS, OR ANY OTHER
MATTER with respect to any of the Third Party Services or any such products. SEI
MAKES NO WARRANTIES, EXPRESS OR IMPLIED, AS TO MERCHANTABILITY, FITNESS, OR ANY
OTHER MATTER with respect to any of the Third Party Services or any such
products. Neither SEI nor the Third Party Vendors shall be liable for any
damages suffered by Customer in the use of any of the Third Party Services,
including liability for any incidental, consequential or similar damages.

 

SEI DOES NOT MAKE ANY WARRANTY OR REPRESENTATION REGARDING THE AVAILABILITY,
RELIABILITY, SECURITY OR OPERATION OF THE INTERNET. IN ADDITION, SEI IS NOT
RESPONSIBLE FOR ANY FAILURE OF ANY SEI PRODUCTS OR SERVICES ACCESSED VIA THE
INTERNET DUE TO THE AVAILABILITY, RELIABILITY, SECURITY OR OPERATION OF THE
INTERNET.

 

SECTION 7 — AUTHORIZATIONS

 

7.01 Instructions, Notices and Authorized Persons.

 

  a. As used in this Agreement, the terms “Instructions” or “Instructed” mean:

 

  1. a written Customer request, which is signed by two persons authorized in
Customer’s corporate resolution to issue such requests, which is delivered to
SEI in paper form or through facsimile transmission; or

 

11



--------------------------------------------------------------------------------

  2. a written Customer request which is issued by a person authorized in
Customer’s corporate resolution to issue such requests, which is communicated to
SEI through the electronic process of affirmation of trades; or

 

  3. In the event of a technical breakdown of the facsimile capability at the
site of Customer or SEI, SEI may accept an oral request or order issued by two
persons who are authorized by Customer in Customer’s corporate resolution to
issue such instructions, providing such persons shall identify themselves with
identification codes. Such oral instructions issued specifically in such manner
shall hereafter be called: “Oral Instructions”.

 

  b. Customer agrees within thirty (30) days of the Effective Date of this
Agreement to complete and execute the Secretary’s Certificate attached hereto as
Exhibit J, wherein Customer shall designate in writing those persons authorized
to issue Instructions as set forth above.

 

  c. Any notices, confirmations and receipts required hereunder to be delivered
by SEI to Customer, unless otherwise specifically provided, will be delivered by
SEI to Customer or by way of data generated by the Trust 3000 System and
accessed at Customer’s site or delivered by SEI to Customer. Customer will
certify to SEI, as required, the names of the persons who, from time to time,
have been duly appointed to act for Customer.

 

  d. Customer will from time to time, file with SEI a certified copy of a
Corporate Resolution authorizing person or persons to give proper instructions
and specifying the class of instructions that may be given by each person to SEI
under this Agreement, as set forth in Exhibit J.

 

  e. Subject to this Section 7.01, Customer agrees SEI may rely upon
Instructions and Customer forever releases SEI from all liability which may
arise in the course of SEI acting upon any Oral Instructions or written
(including electronic and fax) Instructions which SEI has appropriately
validated. Customer shall indemnify and hold SEI harmless for any action taken
(or not taken) by SEI pursuant to any Instruction, direction, or other
information communicated to SEI by Customer.

 

7.02 Use of Securities Depository or Book Entry System.

 

  a. As used herein, the term “Assets” means all Securities and cash held on
behalf of Customer and registered in the account of SEI Trust or SEI Trust’s
subcustodian in securities depositories – including, but not limited to, the
Depository Trust Company (“DTC”) and Participant Trust Company (“PTC”) - and
book entry systems - including, but not limited to the Federal Reserve
book-entry system.

 

  b. SEI Trust may use Securities depositories or book entry systems to hold,
receive, exchange, release, deliver and otherwise deal with Securities
(including rights and

 

12



--------------------------------------------------------------------------------

 

other items of like nature), to receive and to remit to SEI Trust all income and
payments thereon. In addition SEI Trust may take all steps necessary and proper
in connection with the collection thereof.

 

  c. SEI Trust may register Securities in the name of any nominee or nominees
used by securities depositories or book entry systems.

 

  d. SEI Trust may provide payment for Securities purchased and sold through the
clearing medium employed by securities depositories or book entry systems for
transactions or participants acting through it.

 

  e. Subject to security requirements of SEI Trust, all books, records and
information technology systems maintained by SEI Trust which relate to
Customer’s and its Client Base’s participation in securities depositories or
book entry systems will at all times during SEI Trust’s regular business hours
be open to inspection by Customer’s duly authorized employees, agents or
governmental regulators, and Customer will be furnished with all the information
in respect to the services rendered for Customer and its Client Base as
Customer’s authorized representatives, auditors and governmental regulators may
require.

 

SECTION 8 — LIMITATION OF LIABILITY.

 

8.01 Limitation of Liability. Excepting the covenants contained in Section 6.02
(Infringement) and the services provided pursuant to Exhibit I (Custody
Services), and any claims for damages arising out of any fraud or willful
misconduct on the part of SEI, its agents, officers and directors or employees,
SEI’s liability to Customer for damage suffered by Customer (a) in the use of
the TRUST 3000 System or other products or services provided by SEI under this
Agreement, or (b) as a result of any breach of any of the provisions of this
Agreement, shall be limited to the correction of any incorrect reports and
monetary damages not to exceed six month’s of processing fees payable hereunder.
IN NO EVENT SHALL SEI BE LIABLE FOR ANY INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE,
CONSEQUENTIAL OR SIMILAR DAMAGES OF ANY KIND INCLUDING WITHOUT LIMITATION, LOSS
OF PROFITS, LOSS OF BUSINESS OR INTERRUPTION OF BUSINESS, WHETHER SUCH LIABILITY
IS PREDICATED ON CONTRACT, STRICT LIABILITY OR ANY OTHER THEORY, AND REGARDLESS
OF WHETHER SEI IS ADVISED OF THE POSSIBILITY OF ANY SUCH DAMAGES.

 

8.02 Notwithstanding any other provision of this Agreement to the contrary, no
liability of any kind will be attached to or incurred by SEI by reason of its
provision of Custody Services or other obligations under Exhibit I, except only
for its own negligence, gross negligence or willful misconduct in performance of
its obligations hereunder. In addition, SEI shall be liable with respect to
corporate actions only to the extent such corporate actions are reported in the
services that SEI monitors.

 

13



--------------------------------------------------------------------------------

SECTION 9 — GENERAL PROVISIONS.

 

9.01 Notice. Any and all notices required or permitted in connection with this
Agreement shall be in writing and shall be delivered by hand, sent by a
nationally recognized express delivery service that provides a receipt or sent
via certified or registered mail, return receipt requested. All such notices
shall be delivered, sent or mailed to the addresses set forth below or to such
other address as either party may from time to time designate in writing:

 

If to SIMCO:

   If to Customer:

SEI Investments Management Corporation

   Bryn Mawr Trust Company

One Freedom Valley Drive

   330 E. Lancaster Avenue

Oaks, Pennsylvania 19456-1100

   Wayne, PA 19087

Attn.: General Counsel

   Attn: June M. Falcone

If to SEI Trust:

    

SEI Private Trust Company

    

One Freedom Valley Drive

    

Oaks, Pennsylvania 19456-1100

    

Attn.: General Counsel

    

 

9.02 Counterparts. This Agreement may be executed in any number of counterparts
and any party hereto may execute any such counterpart, each of which when
executed and delivered shall be deemed to be an original and all of which
counterparts taken together shall constitute but one and the same instrument.

 

9.03 No Third Party Beneficiary. This Agreement is for the mutual and exclusive
benefit of SEI and Customer and shall not be deemed to be for the direct or
indirect benefit of the customers of SEI or Customer. The customers of SEI and
Customer shall not be deemed to be third party beneficiaries of this Agreement
or have any other contractual relationship with SEI or Customer by reason of
this Agreement and each party hereto agrees to indemnify and hold harmless the
other party from any claims of its customers, or its affiliates’ customers,
against the other party including any attendant expenses and attorneys’ fees,
based on this Agreement or the services provided hereunder.

 

9.04 Assignment. Customer shall have the right to assign or delegate all or part
of its rights, responsibilities or duties hereunder to its parent or any
wholly-owned subsidiary of Customer listed in Section 4.01 upon the provision of
prior written notice to SEI, but no such assignment shall relieve Customer of
its payment obligations hereunder. Such assignment shall be valid only so long
as the assignee remains the parent of Customer or a wholly-owned subsidiary of
Customer. SEI shall have the right to assign or delegate all or part of its
rights, responsibilities or duties hereunder to SEI Investments Company or any
wholly-owned direct or indirect subsidiary of SEI Investments Company, upon the
provision of prior written notice to Customer. Any other assignment, transfer or
delegation by either party (including, without limitation, any assignment,
transfer or delegation by operation of law in connection with a merger or
otherwise) hereto shall require the prior written approval of the other party
hereto which approval shall not be unreasonably withheld or delayed.

 

14



--------------------------------------------------------------------------------

9.05 Force Majeure. Neither Customer nor SEI shall be liable for a failure to
comply with the terms hereof, other than payments, where such failure is due to
causes beyond its reasonable control.

 

9.06 Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the Commonwealth of Pennsylvania, without giving effect to the
choice of laws principles of such state.

 

9.07 Headings. All section headings contained in this Agreement are for
convenience of reference only, do not form a part of this Agreement and shall
not affect in any way the meaning or interpretation of this Agreement.

 

9.08 Contents of Agreement. This Agreement (which includes the Exhibits and any
Schedules attached hereto) sets forth the entire understanding of the parties
hereto with respect to the subject matter hereof and the transactions
contemplated hereby. This Agreement shall not be amended or modified except by
written instrument duly executed by each of the parties hereto. Any and all
previous agreements and understandings between the parties regarding the subject
matter hereof and the transactions contemplated hereby, whether written or oral,
are superseded by this Agreement.

 

9.09 Waiver. Any term or provision of this Agreement may be waived at any time
by the party entitled to the benefit thereof by written instrument executed by
such party. No failure of either party hereto to exercise any power or right
granted hereunder, or to insist upon strict compliance with any obligation
hereunder, shall constitute a waiver of the rights of such party to demand full
and exact compliance with the terms of this Agreement.

 

9.10 Severability. In the event that any provision of this Agreement shall be
found in violation of public policy or illegal or unenforceable in law or
equity, such finding shall in no event invalidate any other provision of this
Agreement.

 

9.11 Insurance. SEI will maintain insurance coverage, including Fidelity Bond
coverage, from reputable carriers at all times during the term of this
Agreement. Upon the reasonable request of Customer, SEI will furnish Customer
with proof of such insurance provided that Customer shall not request such proof
more often than annually.

 

15



--------------------------------------------------------------------------------

EACH PARTY HERETO ACKNOWLEDGES THAT SUCH PARTY RESPECTIVELY HAS READ THIS
AGREEMENT, UNDERSTANDS ITS TERMS, AND AGREES TO BE LEGALLY BOUND HEREBY.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers, and have duly delivered this
Agreement as of the date first set forth above.

 

THE BRYN MAWR TRUST COMPANY       SEI INVESTMENTS MANAGEMENT CORPORATION By:  
/S/    JUNE M. FALCONE               By:   /S/    ROBERT F. CRUDUP        

Name:

  June M. Falcone      

Name:

  Robert F. Crudup

Title:

  Sr. Vice President      

Title:

  Executive Vice President SEI PRIVATE TRUST COMPANY            

By:

  /S/    CARL BECHDEL                    

Name:

  Carl Bechdel            

Title:

  VP            

 

16



--------------------------------------------------------------------------------

 

MASTER SERVICES AGREEMENT

FEES

EXHIBIT A

 

Customer agrees to pay for the TRUST 3000 System in accordance with the
following schedule. If Customer does not elect to utilize certain applications
upon execution of this Agreement, and later elects to utilize such products, SEI
will provide the additional applications at SEI’s then-prevailing fees. Customer
may elect to utilize the additional applications by executing a written
amendment which shall be incorporated into this Agreement.

 

1. SOFTWARE SERVICES. SEI’s software applications are made available for
Customer’s use on SEI’s computer systems for the fee indicated in Section II.
The fee entitles Customer the right to use the application as well as associated
application support. Charges for computer system usage are identified in the
section entitled “Processing Services” below.

 

Software Application

   

TRUST 3000 System includes the use of:

  Market Link

13-F Securities Services

  Portfolio Realignment

ACH Interface

  Position Reconciliation

ARP Interface

  Proxylink

Asset Source

  Scientific Amortization and Accretion

Automated Cash Management

  Security Movement and Control

Automated Income Processing

  SPECTR Statements

Automated GNMA Processing

  Standard Dividends

Automated CPT Processing

  Trade 3000

Consolidated Statement

  Mutual Fund Clearing Network

Corporate Actions Processing (CAPS)

  FastTax Bridge

Deplink Trade

   

Deplink Income

   

Disaster Recovery

   

Employee Benefit Reporting (Current Standard Reports)
- Includes Form 5500 Standard EBR Statement Reports

   

Enhanced Mutual Fund Processing

   

Generic BCS/Name & Address Custom Extract (TNA999)

   

IntraDay Sweep

   

Investor Statement

   

 

Items designated with an asterisk (*) are subject to a separate agreement and
the terms and conditions of this Agreement (other than this Exhibit A and
Exhibit E) shall not apply to such items.

 

II.

PROCESSING SERVICES. SEI agrees to provide the Software Services set forth above
and the Processing Services described herein for the fee set forth below. (The
Software Services and Processing Services monthly fee is hereby collectively
called the “TRUST 3000 CORE Fee”.) Customer agrees to pay SEI a minimum monthly
TRUST 3000 CORE fee for the specified level of processing resources described
below. If Customer requires processing in excess of the allowances

 

17



--------------------------------------------------------------------------------

 

specified, SEI shall make reasonable efforts to provide such processing and
Customer agrees to pay SEI the incremental processing fee for any activity above
the specified allowance.

 

Minimum Monthly TRUST 3000 Core Fee

(Includes 1,262 accounts)

  $ 7,572/month

 

ACTIVITY

--------------------------------------------------------------------------------

  

INCREMENTAL

ALLOWANCE

--------------------------------------------------------------------------------

       

MONTHLY Fee

(in excess of Incremental Allowance)

--------------------------------------------------------------------------------

1.      Number of Accounts

   over 1,262         $ 6.00/account

2.      Employee Benefit (“EB”) Accounts

   0         $5.00/EB account

 

The number of terminals of Customer that may access TRUST 3000 at any one time
shall not exceed the number of employees of Customer that are assigned on a
full-time basis to Customer’s trust operation function.

 

III.    SUBSYSTEMS/OTHER SERVICES

 

MONTHLY

SERVICE FEE

 

Product/Service

--------------------------------------------------------------------------------

  

Allowance

--------------------------------------------------------------------------------

  

Additional Fees Over Allowance

--------------------------------------------------------------------------------

Advanced Personal Trust Statement

   1,000 statements/month    $2.33/account/month

Advent Axys

   1 seat for performance reporting    Prevailing rate

CustodyStation

   2 seats for report writing    Prevailing rate

Customer StrataStation

  

38 seats

1 seat/every 100 accounts over 1,262

   Prevailing rate

Pay3000

   1058 checks/month   

$1.10 /recurring check

$2.50 /lump sum check

StrataWeb

   1 seat per account    $2/seat/month

TrustQuery

   1 seat for report writing    Prevailing rate

Monthly Common &

Collective Fund

Valuation

   N/A    $625/fund/month

Investment Scorecard

Interface

   Standard Interface   

Prevailing rate for any

custom modifications

Relias Interface

   Standard 401(k) Interface   

Prevailing rate for any

custom modifications

Trust3000 Anywhere

   8 seats    Prevailing rate

 

FTI: The following SEI generic programs create extract files and/or accept SEI
format specific files for uploading into the TRUST 3000 system. SEI agrees to
provide Customer access to the programs that generate the extract files and to
the program which loads trades into the system at no additional cost. The files
created by the program extracts will be read by other programs that reformat the
data for other applications, specifically the FTI portfolio management system.
In the event Customer requires

 

18



--------------------------------------------------------------------------------

additional data fields to be added to the extract or any programming to reformat
the data extracted, then Customer agrees to pay SEI at the then prevailing rate
for such services.

 

The following identifies the generic extracts by program name:

 

  1. Program Name = FRTIPS - The purpose of this program is to extract
descriptive account information from the TRUST 3000 Account Master File. This
file may be read by other programs that reformat the data for other
applications. Specifically, Customer will use the generic extracted fields to
populate, calculate fields or reconcile the Account Information File on the FTI
Portfolio Management System.

 

  2. Program Name = FRTAST - The purpose of this program is to extract
descriptive asset information from the TRUST 3000 Asset Static File. This file
may be read by other programs that reformat the data for other applications.
Specifically, Customer will use the generic extracted fields to populate,
calculate fields or reconcile the Asset Information File on the FTI Portfolio
Management System.

 

  3. Program Name = TAXEXT - The purpose of this program is to extract financial
and descriptive data, taxlot and position information from the TRUST 3000 Taxlot
and the TRUST3000 Position files. This file may be read by other programs that
reformat the data for other applications. Specifically, Customer will use the
generic extracted fields to populate, calculate fields or reconcile the Account
Holding File and the Trade Blotter File on the FTI Portfolio Management System.

 

  4. Program Name = TOEINT - The purpose of this program is to upload trade
orders into the TRUST3000 trade order entry system. The program accepts open
orders or executed orders for stocks, closed and open end mutual funds, bonds,
mortgage backed securities and sweep funds. Open orders which qualify can be
automatically routed to SEI’s Marketlink for execution.

 

IV. TRANSACTION SERVICES. The following products and services are offered
through SEI by Third Party Vendors and provide direct communication linkage,
accounting updates and/or interface processing.

 

    

TRANSACTION CHARGE

--------------------------------------------------------------------------------

Disaster Recovery

   Included in Core Fee

(Subject to the terms and conditions of Exhibit E)

Domestic Third Party Access

    

Local Dial-up Network Access

   $0.35/minute

“800” Service

   $0.60/minute

 

V. CUSTODY SERVICES

 

Non- SEI Mutual Fund Per Account

   $1.25 per position per month

Non- SEI Mutual Fund Transaction

   $6.00 per transaction

Non-SEI Money Market Sweep Fee

   $0.00 per fund per month

Depository/Book Pantry System Transaction Fee

   $6.00 per transaction

Physical Transactions

   $20.00 per transaction

Physical Transactions Rush

   $60.00 per transaction

Per Issue Fee

   $1.00 per issue per month

 

19



--------------------------------------------------------------------------------

Trades Fed

   $10.00

Trades - PTC

   $20.00

PTC Pay Down Transaction Fee

   $6.00 per transaction

Physicals

   $30.00 per transaction

Euroclear Trades

   $30.00 per trade

Euroclear Annual Holding Fee

   3 basis points

ADR and Other Issue Fees

   $1.25 per issue per month

U.S Wire Fee (for in-going or out-going wires)

   $7.00 per wire

Global Wire Fee (for in-going or out-going wires)

   $30.00 per wire

Unaffirmed Trades

   $10.00 per trade

Trade Corrections

   $10.00 per trade

Shipping

   Prevailing carrier rates

 

For purposes of this Section V (Custody Services) above, transactions are
defined as: all security purchases, sales, maturities, redemption’s, additions
(after initial transfer of account assets on day of system and custody
conversion), pay downs, exchanges, conversions, withdrawals (including gifts and
distribution of assets at termination of account), and the wire of funds not
directly related to an immediate purchase).

 

VI. THIRD PARTY VENDOR SERVICES1

 

1) The following products and services are offered through SEI by Third Party
Vendors. SEI provides TRUST 3000 interface processing to and from external third
party information sources including but not limited to Interactive Data
Services, Inc., Merrill Lynch, Kenny S&P, Muller Data Corp., FT EXTEL, XCITEK,
Standard & Poors, DTC, Financial Information, Inc. required by TRUST 3000
customers.

 

2) SOURCE 3000. SEI reserves the right to modify its menu of SOURCE 3000 product
offerings as well as its price list for product offerings upon thirty (30) days
notice in writing to Customer. It is understood and agreed that access to any
product offering may be withdrawn by SEI upon termination of SEI’s right to
redistribute specific product offerings by third party vendors to SEI.
Notwithstanding the foregoing, in the event SEI ceases to offer any of the Third
Party Services which are included within the Source 3000 product, SEI shall
replace such product with a substitute product which offers comparable
functionality. Any fee increases are subject to the limitations of Section 3.03
of this Agreement.

 

SEI warrants that it has obtained the right to redistribute the securities and
financial data incorporated in SOURCE 3000 to Customer. SEI MAKES NO OTHER
WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE DATA UTILITY, ITS
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

IN NO EVENT SHALL SEI BE LIABLE FOR DAMAGES OF ANY KIND, NO MATTER HOWEVER
CAUSED, IN CONNECTION WITH CUSTOMER’S USE OF SOURCE 3000 REGARDLESS OF WHETHER
SUCH DAMAGES ARE DIRECT, INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE. CONSEQUENTIAL
OR SIMILAR DAMAGES INCLUDING, WITHOUT

--------------------------------------------------------------------------------

1 All prices relating to products and services offered through SEI third parties
are subject to the limitations, restrictions and pricing terms which may be
imposed from time to time by such third party vendors (as referenced in Section
6.03 of the Agreement).

 

20



--------------------------------------------------------------------------------

LIMITATION, LOSS OF PROFITS, LOSS OF BUSINESS OR INTERRUPTION OF BUSINESS,
WHETHER SUCH LIABILITY IS PREDICATED ON CONTRACT, STRICT LIABILITY OR ANY OTHER
THEORY, EXCEPT FOR DAMAGES CAUSED BY SEI’S GROSS NEGLIGENCE, WILLFUL MISCONDUCT
OR FRAUD.

 

3) Customer may elect to utilize alternative or additional services after the
execution of this Agreement by executing a written amendment which shall be
governed by the terms and conditions hereof. Any such alternative or additional
services will be provided at SEI’s then prevailing rates.

 

PRICING/DIVIDEND APPLICATIONS:

 

Core Equity Daily

   $0.20 /security priced/week

IBQ

   $0.40 /security priced/week

B03 Municipals (monthly)

   $0.37 /security priced/month

B04 Options

   $0.20 /security priced/week

CMO

   $0.30 /security priced/week

 

VII. OUTPUT SERVICES. SEI provides output processing services to customers who
require output handling to be accomplished by SEI in lieu of direct transmission
to the customer’s facility. These services are provided at SEI’s prevailing
rates.

 

Advanced Personal Trust Statement Production

      

Black and white printing

   $ 0.16 per page

Color printing

   $ 0.18 per page

 

VIII. DATA CENTER ACCESS. Telecommunication, Equipment and Equipment Maintenance
services will be provided as specified in the attached Exhibit B.

 

IX. INSTALLATION CHARGES. Installation fees for all products and services which
Customer has elected to license as of the date of execution of this Agreement,
are included in the “Base Project Fees” for the Conversion which are set forth
in Exhibit G.

 

X. OTHER OPTIONAL PRODUCTS AND SERVICES. Customer has not contracted for any
optional services, but may do so in the future.

 

XI. FEES NOT LISTED. Any fees and services not specifically listed in this
Agreement or its schedules, or any products or services Customer may elect to
license in the future, will be provided at SEI’s prevailing rate. SEI has
disclosed in these Exhibits A, B and G all fees for all current services
requested by Customer in conjunction with the TRUST 3000 System and the Licensed
Products.

 

21



--------------------------------------------------------------------------------

 

MASTER SERVICES AGREEMENT

DATA CENTER ACCESS

EXHIBIT B

 

I. Telecommunication Services. SEI will provide access to SEI’s data center via
high-speed telecommunication circuits, modems and/or concentrators. Customer
will pay monthly service charges to SEI as shown below, as well as any
installation or maintenance expense associated with the required
telecommunication services or equipment. The monthly charges for
telecommunication services may change as service charges are changed by the
companies that supply the telecommunication services to SEI. Customer will pay
all such price changes and any other charges relating to provided
telecommunication services.

 

Quantity

--------------------------------------------------------------------------------

  

Initial Circuit(s) Description

--------------------------------------------------------------------------------

   Install Fees


--------------------------------------------------------------------------------

   Initial Monthly Fee


--------------------------------------------------------------------------------

1

   Dedicated Circuit    $ 0.00    $ 1875.00      128Kbps Service - 1544Kbps
Access - 32Kbps CIR              

1

   Dial Backup - 64Kbps    $ 0.00    $ 150.00     

or

             

1

   Dial Backup - 128Kbps    $ 0.00    $ 300.00      (Customer’s Primary Site)   
          

1

   ISDN Dial Backup - 128Kbps    $ 0.00    $ 600.00      (Customer’s Disaster
Recover Site)              

 

(If installation of ISDN Dial Backup is requested after 11/01/04, it will be
priced at the prevailing rate.)

 

Within 30 days after Cutover Date, if it is determined Customer requires a
larger dedicated circuit, SEI shall upgrade Customer to a 256Kbps circuit at no
additional charge.

 

In the event Customer elects to modify or cancel a telecommunication service
order, and such election may be implemented without additional cost to SEI,
Customer must provide SEI with written notice of such election. It is understood
and agreed that such election shall be effective no earlier than ninety days
from SEI’s receipt of written notice thereof. Customer further agrees that all
charges incurred by SEI as the result of Customer’s election shall be paid by
Customer.

 

II. Access Circuits. Customer understands and agrees that SEI will be obtaining
circuit facilities necessary to connect Customer’s location(s) to SEI from
telecommunication carriers, local exchange carriers, alternate access vendors
and/or others (“Circuit Providers”). Customer shall be responsible for all fees
payable to such Circuit Providers. SEI shall use reasonable efforts to work with
the Circuit Providers to resolve problems with their services, but SEI shall not
be responsible for interruptions to SEI services caused by such Circuit
Providers or installation delays caused by Circuit Providers or other third
parties.

 

III. Equipment

 

1. SEI Provided Equipment on Customer’s premises. The following applies to any
SEI provided equipment located on Customer’s premises:

 

a) SEI will deliver and install and maintain the required telecommunication
equipment, except as otherwise provided herein.

 

22



--------------------------------------------------------------------------------

b) Customer, at its own expense, will provide (i) an equipment room compliant
with all applicable laws and regulations and other environmental conditions as
specified by SEI; (ii) reasonable access to the equipment as specified by SEI;
and (iii) adequate work space, heat, light, ventilation and electrical outlets.

 

c) SEI equipment shall not be removed, relocated, modified, or attached to
non-SEI equipment by Customer without prior authorization from SEI.

 

d) Title of the equipment will remain with SEI. Customer will, be liable for
maintenance/repair charges or the replacement cost of the equipment if it is
damaged or lost due to theft, negligence, intentional acts, unauthorized acts,
or other causes within reasonable control of the Customer, its agents, or
employees.

 

e) Upon termination of this Agreement or earlier if equipment is no longer in
use, Customer will make the SEI equipment available for removal. Customer will
return the equipment in the same condition as originally installed, ordinary
wear and tear expected. SEI will not be obligated to restore the premises to its
original condition. If Customer does not promptly return the equipment or make
it available for removal by SEI, Customer shall pay to SEI an amount equal to
the then current market value of such equipment as reasonably determined by SEI.

 

2. Customer Responsibilities

 

a) Customer shall ensure that all Customer-provided equipment on its premises
that connects to the SEI provided network service equipment will perform
according to published technical specifications and will conform to the agreed
to interface requirements.

 

b) Customer will be responsible for providing a dedicated, dial-up telephone
line connected to the modem used for providing out-of-band access to the console
ports of the SEI provided equipment on the Customer’s premises. The dial
telephone line can be a POTS line, a Centrex line or a PBX extension with direct
capability, but must be a “dedicated” analog line.

 

c) Customer will be responsible for extending the Customer’s Local Area Network
(LAN) to which the SEI provided equipment is connected. Customer is required to
provide the appropriate media adapter/cables for connecting to its LAN.

 

d) SEI will request that Circuit Providers or other third parties be responsible
for all premises circuits required to extend the access circuits from the point
where the Circuit Provider links on the Customer’s premises to the location
where the SEI provided equipment on the Customer’s premises is deployed.
Customer shall cooperate with such Circuit Providers or other third parties. In
the event that SEI’s request for assistance from such Circuit Providers or other
third parties is denied then, Customer and SEI will mutually agree as to a
process regarding how to extend.

 

e) Customer agrees to assist SEI in performing certain minor maintenance on any
SEI provided Equipment located on Customer’s premises as specified by SEI or the
manufacturer of such equipment.

 

23



--------------------------------------------------------------------------------

f) Customer will coordinate with SEI while SEI runs connectivity tests to test
the service.

 

3. Equipment Services. Certain limited items of equipment may be acquired from
SEI on a purchase basis. Customer acknowledges that SEI is not the manufacturer
of the equipment and is providing the equipment as a convenience and
accommodation to Customer. Notwithstanding the foregoing, SEI will repair or
replace defective equipment supplied by SEI.

 

SEI MAKES NO WARRANTIES OR REPRESENTATIONS, EXPRESS OR IMPLIED, IN FACT OR IN
LAW, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE. IN NO EVENT SHALL SEI BE LIABLE FOR ANY DAMAGES IN
CONNECTION WITH SUCH EQUIPMENT OR THIS AGREEMENT REGARDLESS OF WHETHER SUCH
DAMAGES ARE CLAIMED TO BE DIRECT, SPECIAL, INCIDENTAL, INDIRECT, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR FOR LOSS OF PROFITS, REVENUES OR DATA, EVEN IF SEI HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

Customer agrees to pay all expenses associated with shipping and insuring of any
equipment provided hereunder from SEI’s and manufacturer’s site to Customer’s
site. All such equipment shall be shipped F.O.B. manufacturer’s or SEI’s site.

 

In the event Customer cancels or modifies an order for equipment, Customer
understands and agrees that any such cancellation or modification may be subject
to a cancellation/modification charge which shall not exceed twenty percent of
the purchase price for the applicable equipment. In addition, in the event of
any such cancellation or modification, Customer shall reimburse SEI for all of
its out-of-pocket expenses incurred in connection with such order for equipment.

 

24



--------------------------------------------------------------------------------

 

MASTER SERVICES AGREEMENT

DECONVERSION SERVICES

EXHIBIT C

 

Upon the termination of this Agreement as set forth in Section 2.04, and upon
Customer request, SEI will provide Customer with the following services to
effect a deconversion from the TRUST 3000 System.

 

Upon Customer’s written request to SEI for deconversion services to be
performed, SEI will provide Customer with the following deliverables:

 

1) DECONVERSION EXECUTIONS: SEI will provide to Customer: (i) two trial
deconversion execution, (ii) one audit package, and (iii) the actual
deconversion execution for $7.50 per account per tape.

 

Any additional trial deconversion executions, additional audit packages, any
Custom extracts, or FORCE programs will be provided at the fees specified herein
in Sections 2 and 3 of this Exhibit C.

 

2) MAGNETIC DECONVERSION TAPES & FILES: SEI will provide a computer generated
file extract for each trust and custody account then on the TRUST 3000 Service
on magnetic tapes, and in electronic file format transmitted to Customer, in a
form sequentially accessible in the standard format as determined by SEI. SEI
agrees to provide Customer with both keys and file layouts for such sequentially
accessible files and tapes. Magnetic tapes and files will be produced for the
following files:

 

Account-Master

   Asset-Static

B/C/S

   Memos

Unique-Assets

   Name and Address

Taxlots

   SMAC - Trades

Positions

   SMAC - Brokers

 

Additional extracts over number committed in Section 1 will be available at then
prevailing rates.

 

3) LIVE FORCE PROGRAM. If requested, SEI will provide to Customer one “FORCE”
program to facilitate the deconversion of the trust and custody accounts.

 

The “FORCE” program shall include:

 

(a) Programmatically “FORCE” all statements type B/C/S records to produce Cash
and/or Asset Standard Statements from the beginning of the statement period
through the deconversion date.

 

(b) Programmatically “FORCE” all accounts in order to produce cumulative Tax
Worksheet information from the first of the fiscal year through the deconversion
date.

 

FORCE programs are available at $7.50/account.

 

25



--------------------------------------------------------------------------------

4) OPTIONAL SERVICES:

 

(a) AUDIT PACKAGE. Should Customer require additional audit packages above the
audit package described in Section (1) above, Customer agrees to pay SEI for
each additional audit package(s) produced at $1,000 per audit package.

 

(b) CUSTOM DECONVERSION OPTIONS. Customer may elect, upon written request to
SEI, to purchase non-standard deconversion options. Customer agrees to pay for
any additional Custom File extracts which are not specifically listed in

Section (2) above for a fixed quote rate basis.

 

(c) ADDITIONAL TRIAL DECONVERSION. Magnetic tapes may be produced for additional
Trial Deconversions over the two trial deconversion extracts described in
Section 1 above, upon client’s written request (which shall be provided
forty-five days prior to any trial deconversion date) and will be billed at then
prevailing rates.

 

(d) TEST DATABASE. A test database may be provided within ninety days of
Customer’s written notice at SEI’s prevailing fees for such service.

 

26



--------------------------------------------------------------------------------

 

MASTER SERVICES AGREEMENT

LICENSED PRODUCTS

EXHIBIT D

 

Customer agrees to pay for and license only those Licensed Products in
accordance with and as reflected on Exhibit A.

 

I. DESCRIPTION

 

1. StrataWeb.

 

Product Description. StrataWeb is designed to provide Customer and Customer’s
clients the ability to access Account information via the Internet.

 

StrataWeb Information. StrataWeb Information shall include the following pages,
which are described in more detail in the Documentation for StrataWeb; Account
Summary Page; Investment Detail Page; Unrealized Gain/Loss Page; Activity Detail
Page; Profile Page; and Account List Page.

 

Additional pages of information may be made available to Customer as functional
releases. The fees associated with each such functional release will be
determined at the time such functional release is made available to Customer.

 

a. SEI grants to Customer a non-exclusive, non-transferable, limited license to:
(i) use StrataWeb (including the Documentation therefore) during the term of
this Agreement, to access, StrataWeb Information which is resident on StrataWeb;
and (ii) print and otherwise make copies of such StrataWeb Information solely
for Customer’s use in connection with providing trust processing and reporting
services for Customer’s clients, provided that all titles, trademarks, and
copyright, proprietary and restricted rights notices shall be reproduced in all
such copies of the StrataWeb Information, and that all such copies of the
StrataWeb Information shall be subject to the terms of this Agreement.

 

b. SEI shall customize StrataWeb to include customizations requested by
Customer. Such customizations shall be in formats specified by SEI and shall be
prepared and provided to SEI as set forth in the Documentation for StrataWeb.
SEI owns and shall continue to own all right, title and interest in and to
StrataWeb following the incorporation of customizations into such product,
including all copyright and other intellectual property rights therein and
appurtenant thereto; provided, however, that Customer shall continue to own all
right, title and interest in and to the Customer materials supplied by Customer.
Customer hereby grants SEI a license to prepare customizations and to
incorporate the same into StrataWeb as authorized hereunder.

 

c. Customer may authorize or permit Customer’s clients to (i) use StrataWeb,
during the term of this Agreement, to access their StrataWeb Information
resident on StrataWeb; and (ii) print and otherwise make copies of such
StrataWeb Information solely for their own use, provided that each such client
of Customer shall first have assented, through use of StrataWeb or in some other
reasonable and verifiable manner, to the Terms and Conditions of Use applicable
to StrataWeb, as such Terms and Conditions of Use appear on the StrataWeb access
site and are amended by SEI from time to time. Customer agrees not to take any
action that would mask, delete or otherwise alter the Terms and Conditions of
Use, any other disclaimers and/or any copyright, trademark, service mark or
other

 

27



--------------------------------------------------------------------------------

proprietary notifications that SEI may place on StrataWeb from time to time,
and/or any links from StrataWeb to the Terms and Conditions of Use and/or such
other disclaimers and notifications. Customer shall be and remain primarily
liable for compliance by its End Customers with the Terms and Conditions of Use.

 

d. Notwithstanding anything in this Agreement to the contrary, StrataWeb is
designed for use by Customer and Customer’s clients to facilitate their own
direct access to information regarding their Accounts and is not intended for
use by and may not be used by Internet Information Consolidators. StrataWeb
shall be used solely by individual natural persons manually and directly
accessing the applicable Website and the StrataWeb Information. Access to the
StrataWeb Information may not be made by any automated program that does not
require direct and individual human intervention unless otherwise agreed in
writing by SEI. For purposes of this paragraph, “Internet Information
Consolidator” means any person engaged in the business of providing information
aggregation services, screen-scraping services, information consolidation
services or information re-distribution services by means of the Internet for
the purpose of aggregating or consolidating information from more than one
website. Customer agrees to notify SEI in the event it becomes aware that any of
its clients has granted Account access to an Internet Information Consolidator,
as well as, to reasonably cooperate with SEI in SEI’s pursuit of a cessation of
such access.

 

e. Except as expressly provided herein, all right, title and interest in and to
StrataWeb, including all patent rights, copyrights, trademarks and all other
intellectual property rights inherent therein or appurtenant thereto, is and
shall remain in SEI.

 

2. CSS Browser. CSS Browser is SEI’s “Customer StrataStation™ Browser” product,
a software application product that is used to access and manipulate data housed
on the System, and all Documentation for such product.

 

3. ODT. ODT is SEI’s “Open Data Transactions,” an applications programming
interface which allows the execution and updating of the System transactions.
ODT provides an application programming interface for executing System business
functions from an application running at the Customer’s site. ODT supports both
update and limited real-time inquiry functions. Before placing any of the
application software developed by or for Customer through the exercise of the
license rights for ODT into commercial use, Customer shall, with the
participation and assistance of SEI, at SEI’s then current time and materials
rates, perform appropriate quality assurance testing on such application
software.

 

4. ODR. ODR is SEI’s “Open Data Replication” platform interface, an Information
Movement and Management Facility which allows data housed on the Account
Processing System to be retrieved, transformed into relational information,
integrated with other sources, processed and analyzed.

 

5. CustodyStation. CustodyStation is a Windows-based reporting workstation which
enables Customer to view standard reports or design custom reports based on
extracted Account data housed on the Account Processing System. CustodyStation
is comprised of the following components: SEI’s ODT client software, SEI’s
extract software and software owned by Open Information System’s, all of which
operate in connection with software owned by Sybase.

 

SEI hereby grants to Customer a non-exclusive, non-transferable, limited
sublicense, which shall be limited to the United States, to: (i) use the OIS
Software component of CustodyStation during the term of this Agreement, only in
object code form, solely in connection with Customer’s use of CustodyStation
pursuant to the license granted under this Agreement, and for no other purpose;
(ii) use the Sybase Software, only in unmodified object code versions, solely in
connection with Customer’s use of CustodyStation and subject to the designation
of Customer’s license as described in this Agreement; and

 

28



--------------------------------------------------------------------------------

(iii) copy the OIS Software and the Sybase Software only to the extent necessary
in connection with the uses permitted under this Agreement and for archival or
backup purposes, provided that all titles, trademarks, and copyright,
proprietary and restricted rights notices shall be reproduced in all such
copies, and that all such copies shall be subject to the terms of this
Agreement.

 

Subject to the license rights granted by SEI to Customer in this Agreement, all
right, title and interest in and to CustodyStation, including all patent rights,
copyrights, trademarks and all other intellectual property rights inherent in
any of the foregoing or appurtenant thereto, is and shall remain in SEI, or with
respect to the OIS Software, in Open Information Systems, LLC, or with respect
to the Sybase Product, in Sybase, Inc.

 

6. PerformanceStation. PerformanceStation is a performance measurement and
reporting application. Performance-Station consists of four components: the
performance calculation engine; Back Office functionality; Front Office
functionality, and the performance reporting page of StrataWeb (if Customer has
purchased the StrataWeb application). Back Office functionality provides data
audit and verification tools and system edit capabilities. Front Office
functionality provides access to investment returns in a variety of tabular and
graphical report forms.

 

7. Advent Products. The Advent Products are portfolio management and order
management applications that are integrated with the System. The Advent Products
are comprised of the following:

 

Axys® is a portfolio accounting and reporting system. Features of Axys include:
portfolio accounting, performance measurement, fixed income, electronic
interfaces and reporting.

 

Moxy® is an application which automates manual trading and processes. Features
of Moxy include: trading, integration, order preparation and reporting.

 

BREU is a web-based reporting solution that includes packaged reports and open
toolkits to develop reports.

 

Customer understands that the use of the Advent Products includes the submission
of data regarding its clients to the Advent network. Customer warrants to SEI
that Customer has obtained all appropriate written consent to the transmission
of Customer’s client’s data to third party databases. Customer shall defend,
indemnify and hold harmless Advent Software Inc. (“Advent”) from and against any
claims, demands, damages, costs, expenses, liabilities, actions, suits or
proceedings made or brought against, or collected from, Advent by a third party
(meaning a third party as to the Customer or any of its Affiliates) to the
extent arising from the following (each, a “Covered Claim”): (i) any allegation
that the Customer did not have the requisite authority to instruct or cause SEI
to send data to Advent for inclusion in the Advent network (“Network Data”);
(ii) any allegation that Advent did not have the requisite authority to provide
SEI with access to the Network Data through the network on Customer’s behalf;
and (iii) Customer or any other person’s usage of or reliance on the Network
Data.

 

II. APPROVED HARDWARE AND SOFTWARE CONFIGURATION; DATA UPDATES. The use of each
Licensed Product may require a minimum hardware and/or software configuration to
be specified by SEI from time to time. The Licensed Products will not be
available for use during maintenance or data update periods.

 

III. ADDITIONAL DISCLAIMER. Customer acknowledges that the Internet is an
unsecure, unstable, unregulated, unorganized and unreliable environment, and
that the ability of SEI to deliver information using services using the internet
is dependent on the internet and equipment, software, systems, data and

 

29



--------------------------------------------------------------------------------

services provided by various telecommunications carriers, equipment
manufacturers, firewall providers, encryption system developers and other
vendors and third parties. SEI does not warrant that the Licensed Products
delivered over the Internet will operate without interruption or delay and/or be
error free, or that all failures of the licensed products delivered over the
internet to conform to the specifications therefore can or will be corrected.

 

In no event shall SEI be liable for lost profits or business, loss of goodwill,
loss of data, interruption of business, or for any exemplary, punitive, special,
indirect, incidental, consequential, special or punitive damages, regardless of
whether such claim arises under any theory of tort, contract, strict liability
or otherwise in connection with any Licensed Product and regardless of whether
SEI is advised of the possibility of any such damages; provided, however,
Customer understands and agrees that SEI does not commit that the Licensed
Products will achieve any specific results, operate without interruption or be
error free. SEI’s sole obligation and liability with respect to any
nonconformity of any Licensed Product shall be to use commercially reasonable
efforts to remedy the nonconformity as soon as practicable. SEI’s sole
obligation and liability with respect to any transmission of incorrect
information or data shall be to retransmit the correct information or data to
customer or the appropriate end customer. Excepting SEI’s responsibility with
respect to infringing claims, the aggregate liability of SEI for any and all
claims arising under or in connection with this agreement or the subject matter
hereof shall not exceed six months of licensing fees for the applicable licensed
product paid by Customer under this agreement. In addition, SEI is not
responsible for any failure of any Licensed Product or the System due to the
availability, reliability, security or operation of the Internet.

 

IV. DEFINITIONS. For purposes of this Agreement the term “Seat” shall mean an
individual user identification. Each user must have a separate and distinct user
identification and users may not share user identifications.

 

30



--------------------------------------------------------------------------------

 

MASTER SERVICES AGREEMENT

RECORD RETENTION

EXHIBIT E

 

I. OVERVIEW. This Exhibit E sets forth the standard record retention protocol
that SEI will follow in the performance of services hereunder.

 

II. DESCRIPTION. SEI will back-up system software, custom software and
Customer’s client data and will abide by the following record retention
procedures:

 

    End of Year Saves:   

Final 12/31/xx database

(including transaction

information) saves

   = 7 years          End of Month Saves:   

Final EOM saves, taken on

last business day of calendar

month

   = 18 months          Daily Saves:   

Nightly pre-nightwork full

save of databases

   = 15 business days     

 

31



--------------------------------------------------------------------------------

 

MASTER SERVICES AGREEMENT

DISASTER RECOVERY

EXHIBIT F

 

I. OVERVIEW

 

This Exhibit describes the disaster recovery services that SEI will provide to
the Customer in order to facilitate business continuity. Specifics are presented
regarding disaster recovery resources at the recovery location, system
accessibility, and TRUST, OPEN ARCHITECTURE and STRATA Products functionality
that will be supported through the recovery site.

 

II. DESCRIPTION

 

SEI hereby agrees to provide to Customer a disaster recovery product (“Disaster
Recovery Product”) that would enable Customer to continue processing through
SEI’s off-site disaster recovery center (“Disaster Recovery System”) in the
event of a disaster at SEI’s Information Technology Center (“ITC”). The Disaster
Recovery Product supports essential functions of SEI’s TRUST, OPEN ARCHITECTURE
and STRATA Products. Supported functions are specified and published in the SEI
Disaster Recovery Service Guide, as modified periodically, which is incorporated
by reference herein. SEI shall give written notice of any major modifications.

 

  A. Defining A Disaster

 

A disaster is any event that renders the SEI Data Center incapable of providing
TRUST, OPEN ARCHITECTURE and STRATA Products Services to its client base for
more than 12 hours, and which cannot be resolved by means available on-site. The
Disaster Declaration is the result of the evaluation of the incident and the
damage assessment process, which determines the severity of the incident to
facilitate the disaster declaration decision.

 

  B. Recovery Timeline:

 

The Disaster Recovery Service is designed to restore the critical processing
features of each Product within the stated time frames from a disaster
declaration as outlined below:

 

  •   TRUST and OPEN ARCHITECTURE Products processing within 40 hours

 

  •   STRATA Products processing within 48 hours

 

SEI will promptly notify Customer of a potential disaster the incident
management process and escalation procedures. Periodic updates will follow. The
Disaster Declaration is the result of the evaluation of the incident and the
damage assessment process, which determines the severity of the event to
facilitate the disaster declaration decision.

 

  •   The Recovery Timeline following disaster declaration is:

 

  •   HOUR 0-8 Declaration and Recovery Execution

 

Initiation of the DR Plan execution, client notification, mobilization, the
establishment of recovery command center, and data recovery.

 

32



--------------------------------------------------------------------------------

  •   HOUR 8-28 Recovery of Infrastructure and Systems

 

Data restoration, systems environment recovery, restoration of network
Connectivity, and server environment.

 

  •   HOUR 28-40 Production Restoration

 

Restoration of application and production processing environment.

 

  •   HOUR 40-48 Client Access

 

Client access, verification and resume production processing.

 

  •   Timeline To Current:

 

SEI’s production processing and Customer’s interfaces with third party service
providers will be current within 3 business days following recovery.

 

  C. Continuation of Processing

 

The Disaster Recovery Product enables the Customer to continue processing
through use of the Disaster Recovery System at the alternate recovery site in
the event of a disaster at SEI’s Wayne, Pennsylvania facility, and the
availability of a Disaster Recovery Service coordinator at SEI. Customer shall
be entitled to resume processing through the Disaster Recovery System (i) at
two-thirds (2/3) of MIPS as required by Customer prior to the Disaster
Declaration, (ii) at two-thirds (2/3) of number of users as required by Customer
prior to the Disaster Declaration, and (iii) and SEI shall provide System
Service Levels in accordance with the production Performance Standards within 6
business days of Disaster Declaration.

 

  D. Test Participation

 

Customer is entitled to participate in any, and as often as Customer chooses to
participate, of the regularly scheduled tests of the Disaster Recovery Service,
which SEI conducts two times a year, without any additional fees. Customer will
be contacted regularly in advance of each test by the Disaster Recovery Service
coordinator for participation. SEI will provide Customer with a copy of the
formal report following the test as soon as the report is available.

 

SEI’s provision of the Disaster Recovery Product to Customer shall be
coterminous with the basic term and any renewal terms of the Agreement and shall
be governed by the terms and conditions of the Agreement.

 

33



--------------------------------------------------------------------------------

 

MASTER SERVICES AGREEMENT

EXHIBIT G

IMPLEMENTATION SERVICES

 

Customer and SEI agree the Conversion of Customer’s Trust Accounts onto the
TRUST 3000 System in accordance with the protocol set forth below.

 

SECTION 1 - DEFINITIONS. As used herein, the following words shall have the
respective meanings assigned to them below:

 

1.01 “Acceptance Criteria” means those criteria for acceptance by Customer of
services to be performed hereunder described in Section 4.07 below.

 

1.02 “Business Model” means Customer’s processing parameters including coding
structure, processing characteristics, Trust 3000 subsystems, Customer
interfaced subsystems, statements, reviews, Custom Work, batch processing, work
flows and procedures existing as of the date of this Agreement.

 

1.03 “Critical Milestones” means those tasks and dates related thereto, which
are identified in the Project Plan as “Critical Milestones”.

 

1.04 “Conversion” means the tasks which the parties must perform under the
Project Plan, this Agreement, and any Custom Agreement, to achieve the
completion of the conversion of Customer’s Existing Trust Accounts onto the
TRUST 3000 System.

 

1.05 “Custom Agreement” means those agreements between SEI and Customer which
relate to Custom Work which SEI either will perform during the Project or after
completion of the Project, to achieve those tasks to which the parties agree in
writing are specific to Customer.

 

1.06 “Customer Account information” means all data necessary to populate and
process the Existing Trust Accounts on the TRUST 3000 System.

 

1.07 “Custom Database” means the database used for all Custom Work testing prior
to the Live Date.

 

1.08 “Custom Work” means all programming, coding, or software which Customer
requires SEI to develop, create, or modify, due to the unique processing and
reporting requirements of Customer.

 

1.09 “Custom Work Project List” means the list of Custom Work Customer desires
SEI to perform in connection with the Conversion.

 

1.10 “Dress Rehearsal” means a simulation of Customer’s processing day,
including a limited batch processing execution and on-line execution of
realistic test scripts with participation of both Customer and SEI staffs.

 

1.11 “Final Trial” means the last Trial prior to the Live Conversion.

 

1.12 “Freeze Date” is the date upon which the parties agree no further changes
may be made to the Business Model, and it shall be the date of the Final Trial.

 

34



--------------------------------------------------------------------------------

1.13 “Live Conversion” means the execution of all tasks within the Project Plan
which shall culminate in SEI’s conversion of Customer’s Existing Trust Accounts
onto the Trust 3000 System.

 

1.14 “Live Date” means the date identified in the Project Plan as the date upon
which Customer shall process its Existing Trust Accounts on the TRUST 3000
System in an actual live, production environment; being the date upon which the
Live Conversion occurs.

 

1.15 “Live Environment” means processing conditions for on-line and batch which
shall exist as of and after all loading of financial data which will allow
Customer to process each day’s work.

 

1.16 “Management Executive” means the senior management executive appointed by a
party to this Agreement, who is responsible for the Project and whose role is to
participate in executive status meetings and resolve any issues which are
escalated to him/her by the Project Manager.

 

1.17 “Man-Day” means the equivalent of one person working a full business day.

 

1.18 “Milestones” means critical dates upon which designated tasks must be
performed by a party or by the parties as the case may be.

 

1.19 “Pre-Live Date Custom Work” means Custom Work that the parties agree in
writing must be completed prior to the Live Date.

 

1.20 “Post-Live Date Custom Work” means Custom Work other than Pre-Live Date
Custom Work.

 

1.21 “Project” means the performance of all tasks described on the Project Plan.

 

1.22 “Project Manager” means the individual appointed by each party to supervise
such party’s performance under this Agreement. The expression: “Project
Managers” will mean the SEI Project Manager and the Customer Project Manager. In
the event that a Project Manager is replaced, the party replacing its director
shall send written notice of the replacement to the other party.

 

1.23 “Project Plan” means the detailed written plan to which the parties have
agreed, which itemizes all tasks that must be performed including the timing of
such tasks, to achieve the Project and which is incorporated by reference
herein.

 

1.24 “Project Team” means the persons who are assigned by each party as the
resource group to work on the Project.

 

1.25 “Third Party Services” means services which will be provided to Customer
from third party sources such as, but not limited to, telecommunication
providers, data and pricing service providers (e.g., Merrill Lynch), and other
third party service providers.

 

1.26 “Timeline” means the successive performance dates and the tasks which are
to be performed on those dates, which are described in the Project Plan.

 

1.27 “Training Database” means the TRUST 3000 System database environment which
houses the required Customer Account Information, in which Customer and SEI
shall test the Business Model, test workflows and procedures, and train Customer
personnel prior to the Live Date.

 

35



--------------------------------------------------------------------------------

1.28 “Trial” means the execution of mutually agreeable data capture process and
verification used to test the movement of required Customer Account Information
onto the TRUST 3000 System.

 

1.29 “Trial Database” means the Trust 3000 environment used to test the
execution of the Trials.

 

SECTION 2 - PROJECT SCOPE AND PERFORMANCE

 

2.01 Project Plan. Each party to this Agreement shall use commercially
reasonable efforts to perform all tasks assigned to it in this Agreement and the
Project Plan, in accordance with the Timeline. SEI and Customer agree to
mutually draft and execute the Project Plan (including all Milestones and
Critical Milestones) within thirty (30) days after the date first written above
in this Agreement. The Project shall be performed in accordance with the Project
Plan.

 

2.02 Changes To This Agreement and/or Changes to the Project Plan. Any changes
to the Project Plan which affect any Critical Milestones or the costs to SEI of
performing its obligations under this Implementation Exhibit or the Project
Plan, must be implemented pursuant to a written amendment to this Exhibit or the
Project Plan, as the case may be, signed by SEI and Customer. In the event
either party shall desire such changes to the Project Plan or this Exhibit such
party shall notify the other in writing. Upon delivery of such notice to
Customer or upon receipt of such notification by SEI (as applicable), SEI will:
(a) prepare a written estimate of the cost of such changes and (b) set forth in
writing the effect of such changes upon the Timeline. Each Project Manager shall
notify his/her Management Executive of the proposed changes. If Customer shall
elect to make such changes in accordance with SEI’s cost estimate and changes to
the Timeline, the parties shall implement such changes pursuant to a written
amendment to this Agreement, or the Project Plan as the case may be Changes to
the Project Plan which do not affect Critical Milestones, or the costs to SEI of
performing its obligations under this Agreement and the Project Plan, may be
made orally upon the agreement of each Project Manager.

 

2.03 Project Management. SEI and Customer agree to each appoint a Management
Executive. In addition, each party shall appoint a Project Manager. Each Project
Manager shall be responsible for reporting to his/her Management Executive any
issue which risks causing delay to the Timeline.

 

2.04 Commitment of Resources. SEI and Customer agree to provide the following
resources and hereby acknowledge the following:

 

(a) Resources. Each party shall provide a sufficient number of adequately
trained, qualified resources to perform each party’s obligations under the
Project Plan. In addition, Customer shall make any reasonable changes necessary
to its internal structure, or method of doing business, to accommodate the
performance of the Project Plan. The Project Plan shall include the names of
persons who shall constitute each party’s Project Team.

 

(b) Project Team Authority. To accommodate the time sensitive nature of the
performance of tasks on the Project Plan, each party agrees its respective
Project Team will have authority to make and approve Project decisions. Subject
to Section 2.02. such decisions, when evidenced in writing signed by a Project
Team member, shall be binding upon such party. Notwithstanding the foregoing, a
Project Team member will not have authority to: (1) alter the scope of the
Project, either by deleting tasks to be performed, or by requesting additional
tasks to be performed, or (2) amend the fees payable under this Agreement, or
(3) make decisions which affect Critical Milestones.

 

36



--------------------------------------------------------------------------------

(c) Additional Effort When Necessary. Meeting the Project Plan’s Timeline may
require weekend work and long hours for SEI’s and Customer’s Project Teams. Each
party agrees to brief its respective staff of the necessity of such off- hour
work performances and each party agrees to use reasonable methods to compel its
respective staff to work during such off-hour work hours, when reasonable.

 

2.05 Custom Work Project List. Customer shall draft and deliver to SEI the
Custom Work Project List no later than the delivery date set forth in the
Project Plan. Such list shall contain all Custom Work which Customer requires in
conjunction with the Conversion. To the extent Customer shall deliver a Custom
Project List which may not be reasonably completed prior to the desired Live
Date, as determined by SEI in its reasonable business discretion, Customer shall
delineate which of the Custom Work is Pre-Live Date Custom Work and which is
Post- Live Date Custom Work. Such delineation shall be subject to the approval
of SEI.

 

2.06 Custom Work. All charges for Custom Work and changes to Custom Work are not
included in the fees quoted herein. Upon receipt of the Custom Work Project List
and its applicable specifications, and under a proposal separate from this
Agreement, SEI will provide a fixed price quote (“Custom Fixed Price”) and a
custom project plan (“Custom Project Plan”). SEI shall own all right, title and
interest in any Custom Work created by it under this Agreement, the Custom
Agreement, any work authorization or any other agreement between SEI and
Customer including, without limitation, all intellectual property rights
inherent in any such Custom Work and any portion thereof and appurtenant thereto
including, without limitation, all patent rights, copyrights, trademarks,
know-how and trade secrets.

 

SECTION 3 - DETAIL OF WORK

 

3.01 Included Services. SEI will provide Customer with the following services:

 

(a) Overall project management including, but not limited to:

 

  (i) An SEI Project Manager;

 

  (ii) Project consulting consisting of analysis, explanations, workflows and
processes, and recommendations on system concepts or specific topics;

 

  (iii) Development of Project Plan with the Customer Project Team (Customer
shall maintain the actual Project Plan);

 

  (iv) Development of a status reporting protocol with the Customer Project
Team;

 

  (v) Coordination of specification development, testing and installation of
Custom Work;

 

  (vi) Coordination of data capture programming resources;

 

  (vii) Management of SEI technical resources to implement production changes
needed to accommodate Customer’s trust account base;

 

  (viii) TRUST 3000 expertise for analysis of Customer’s product requirements;

 

  (ix) Formulation of Trial and Live Date game-plans with the Customer Project
Team;

 

37



--------------------------------------------------------------------------------

  (x) Coordination of SEI resources for Conversion activities; and

 

  (xi) Liaison to other SEI departments.

 

(b) The following services to confirm service bureau system requirements to
accommodate the Customer trust account volume:

 

  (i) CPU/DASD to process in SEI service bureau environment;

 

  (ii) Trial Database;

 

  (iii) Custom Database;

 

  (iv) Training Database;

 

  (v) Network Connectivity to Customer and TSO access; and

 

  (vi) Control and Run Parameters.

 

(c) Production requirements to accommodate:

 

  (i) Test and document changes to existing batch processing, where necessary;

 

  (ii) Efficiency planning and Implementation;

 

  (iii) Periodic reporting/distribution;

 

  (iv) System configuration; and

 

  (v) Establishment of TRUST 3000 processing environment for Customer.

 

(d) Programming of the file conversions according to mapping specifications.
File conversions include:

 

  •   Accounts

 

  •   Assets

 

  •   Tax Lots

 

  •   Ticklers

 

  •   Cash Balances

 

  •   Names and Addresses

 

  •   Memo Files

 

(e) Coordination of activities for two (2) Trials;

 

  (i) Development of detailed game- plan for Trials with Customer Project Team;

 

  (ii)

Execution of two (2) Trials of Customer Account Information. During each Trial,
TRUST 3000 database files will be populated with Customer’s Account

 

38



--------------------------------------------------------------------------------

 

information. SEI will work with Customer to reconcile previous financial
balances from Metavante system, to the TRUST 3000 System financial balances;

 

  (iii) Development with Customer of Trial verification procedures, including a
full audit package;

 

  (iv) Additional Trials other than those listed in (ii) above, may be scheduled
for $10,000.00 each, plus travel and living expenses of the SEI Project Team,
upon written approval of the Customer Project Manager; and

 

(f) SEI agrees to provide up to 20 Man-Days of Training activities for those
employees designated by Customer for those services listed in Section I of
Exhibit A of this Agreement. To the extent Customer shall require additional
support and training, SEI shall provide such additional support and training for
$1,000 per Man-Day plus travel and living expenses upon the written approval of
the Customer Project Manager.

 

SEI believes, based on its understanding of Customer’s operations and workforce,
that 120 Man-Days of Conversion activities, 33 Man-Days of Post-Conversion
activities and 20 Man-Days of Training activities should be reasonably
sufficient for Customer, provided Customer’s workforce attends, participates and
follow-ups on the support activities and training sessions, as and when
scheduled.

 

(g) Performance of One (1) Dress Rehearsal:

 

  (i) Creation, scheduling and monitoring of batch processing and reporting
required to simulate batch processing after Dress Rehearsals using a limited
subset of production;

 

  (ii) Coordination of SEI’s Project Team and Data Center personnel for on-site
and phone support of Dress Rehearsals;

 

  (iii) Allocation of appropriate CPU prioritization for Dress Rehearsals
on-line activity;

 

  (iv) Coordination of event post-mortem and issue resolution;

 

  (v) In the event additional Dress Rehearsals are required, the fee for same
will be $15,000.00 plus travel, living expenses of the SEI Project Team, and

 

  (vi) Consultation with Customer Project Team on the creation of scripts for
Customer participant; the scripts shall be prepared by Customer, but SEI will
provide sample scripts for Customer’s use.

 

(h) Performance of Live Conversion:

 

  (i) Coordination of SEI resources;

 

  (ii) Provision of mutually agreeable detailed game-plan that will include
appropriate SEI support staff at live conversion;

 

39



--------------------------------------------------------------------------------

  (iii) Execution of Static Load approximately three weeks prior to the Live
Conversion (account, name/address, tickler);

 

  (iv) Customer will add all required central asset records to the existing live
database environment;

 

  (v) Execution of Financial Load;

 

  (vi) Provision of verification reports including full audit package; and

 

  (vii) Performance of balancing procedures jointly with Customer.

 

(i) Post Conversion Support services:

 

  (i) Confirmation of correct system access;

 

  (ii) Assistance in setting up problem control coordination point; and

 

  (iii) Confirmation of accurate batch posting and reporting (night stream).

 

SECTION 4 - TESTING AND ACCEPTANCE

 

4.01 Databases, Testing.

 

(a) Included Databases. SEI shall provide Customer with the following three
databases:

 

  (i) Trial Database;

 

  (ii) Custom Database. The parties shall create the Custom Database upon the
completion of Trial 1. Customer shall update the Custom Database in test
conditions which are required for unit and regression testing of Custom Work;
and

 

  (iii) Training Database.

 

(b) Additional Databases. If Customer desires to purchase additional databases,
beyond the usual scope of Trial and Custom Work testing, SEI will, based upon
mutually agreeable written specification, provide a written cost estimate and a
statement of the affect such additional services will have upon the timeline.

 

(c) Full Production Batch Processing. The full production batch processing shall
exist in the current Live Environment only. If Customer requires additional
regioned TSO databases for testing beyond the usual scope of Trial and Custom
Work testing, SEI will, based upon mutually agreeable written specifications,
provide a written cost estimate and a statement of the affect such additional
services will have upon the Timeline.

 

  (i) Batch processing will be included to the fullest extent possible;

 

  (ii) Integration of Custom Work, as available; and

 

40



--------------------------------------------------------------------------------

4.02 Project Testing. All testing to be performed in the course of the Project
will be detailed in the Project Plan. Notwithstanding the foregoing, during such
testing the data to be examined will include, but is not limited to, merged
static data (e.g., account information, names and addresses, tickler records)
and financial data (e.g., asset and cash balances, taxlots). Customer shall
approve in writing the validity and accuracy of such data following each
Critical Milestone Date defined in the Project Plan, specifically including
Trials, Dress Rehearsals and Live Date.

 

4.03 Custom Work Testing.

 

(a) Test Plans For Custom Work. Customer shall test all Custom Work with SEI’s
assistance. SEI shall execute Custom Work on the Custom Test Database as it
becomes available. In accordance with the Project Plan Customer shall develop
and execute test plans with SEI’s assistance, to test Custom Work as it becomes
available. Such test plans shall be based upon written specifications submitted
to and approved in writing by SEI.

 

(b) Installation of Custom Work Under Custom Agreement. At a date to be
determined by the parties pursuant to the Custom Agreement, Customer’s Project
Manager shall review all installation steps to be performed by SEI to ensure
that all Pre-Live Date Custom Work is installed in the Business Model. Customer
shall acknowledge and approve in writing the completion of all Custom Work in
accordance with the Custom Agreement. Customer shall not unreasonably withhold
or delay such written acknowledgment and approval.

 

4.04 Communications Testing.

 

(a) System Configuration. SEI and Customer shall conduct, in the months prior to
Live Date, test(s) to identify whether the system is configured correctly and
that all communication devices and parameters are correctly defined

 

(b) Responsibility To Pay Cost For Telecommunication Use, Upgrades. Customer and
SEI shall conduct tests to determine whether their respective telecommunication
systems will support the TRUST 3000 System. Any costs to be incurred in
connection with the installation and maintenance of the telecommunication system
required for Customer’s use of the Trust 3000 System and other products shall be
Customer’s sole responsibility and expense, and in addition to the fees set
forth in this Agreement.

 

4.05 Data Verification.

 

(a) Validation. Customer shall be responsible for reviewing and validating the
migrated data in the Trial Database. Customer alone shall verify the accuracy of
file translations during the Trials. The Trials will be Customer’s opportunity
to validate its mapping specifications, as well as SEI’s conversion programming.
SEI shall provide the reports included in a standard audit package and on-line
access as is necessary to perform this validation. Customer shall verify the
data during each Trial and the Dress Rehearsals.

 

(b) Data To Be Reviewed. The data to be examined during the Trials will include
static data (e.g., account information, names and addresses, tickler and memo
records) and financial data (e.g., asset and cash balances, taxlots). Customer
shall verify in writing its approval of the validity and accuracy of this data
after each Trial within the Project Timeline.

 

41



--------------------------------------------------------------------------------

4.06 Functional Testing. Customer and SEI shall develop an acceptance test plan
which will include on-line entry of data, on-line inquiry and reporting,
execution of batch posting and reporting processes, and interface testing. The
acceptance testing will commence after Customer provides certification of the
Trial Database.

 

4.07 Acceptance. Customer’s acceptance of the services to be performed under
this Agreement shall mean the following Acceptance Criteria have occurred:

 

(a) Customer’s and SEI’s Project Managers have reviewed and accepted the
completion of each Milestone and Critical Milestone in the Project Plans.
Customer shall not unreasonably withhold or delay its written approval of any
Milestone or Critical Milestone to be achieved.

 

(b) The Project Live Date balances have been verified and validated and Customer
has approved in writing such balances. Customer shall not unreasonably withhold
or delay such approval.

 

SECTION 5 - PROJECT RESOLUTION AND ESCALATION

 

5.01 Reevaluation Checkpoints. Customer and SEI acknowledge that issues or
problems may arise which would cause the Project Live Date to change. In
recognition of this, the parties shall build reevaluation checkpoints into the
Timeline on a monthly basis.

 

5.02 Weekly Joint Reviews. The Customer Project Team and the SEI Project Team
will, on a weekly basis, jointly review each task, its completion, any upcoming
Milestone, and any issues which may arise. Any changes in the Timeline or in the
services to be provided under this Agreement will be based upon the mutual
decision of both Project Managers, and shall be evidenced in writing and signed
by each Project Manager. If such changes affect the Critical Milestones or the
cost of the Project, such changes must be approved by Customer as set out in
Section 2.02, prior to any such change being implemented.

 

5.03 Status Presentations. The Customer Project Team and the SEI Project Team
will provide Project status presentations at critical points during the Project
to each party’s respective Management Executive. Notwithstanding the foregoing,
Customer’s Project Manager and SEI’s Project Manager shall notify a
non-performing party when he/she has reason to believe that such non-performance
will cause Project risks or delays.

 

SECTION 6 - FEES AND PAYMENT

 

6.01 Base Project Fees. Customer shall be obligated to pay all fees to SEI
described in this Agreement, in the manner and times set forth in this Section
6, and in any Custom Agreement or work authorization executed by Customer. The
Base Project Fee is waived.

 

6.02 Additional Fees and Expenses. The fees set forth in Section 6.01 do not
include:

 

  (a) Travel and living expenses of the SEI Project Team;

 

  (b) Consulting beyond the scope of the Project; or

 

  (c) Custom Work

 

Customer shall reimburse SEI for all of its reasonable travel and living
expenses incurred in the course of SEI’s performance of services under this
Agreement, the Custom Agreement, or any work authorization, and for all fees for
Third Party Services arising under this Agreement, the Custom Agreement or any
work authorization Customer may execute. The fees payable by Customer for Custom
Work will be

 

42



--------------------------------------------------------------------------------

determined and provided under the Custom Agreement or work authorization. SEI
shall provide additional training, on-site support and consulting to Customer at
its standard rates in effect from time to time for such services.

 

6.03 Payment Schedule.

 

(a) The Base Project Fee is waived.

 

(b) Fees for products not included in the Project shall be paid by Customer to
SEI upon completion of each product installation.

 

(c) Fees for Custom Work shall be paid by Customer to SEI as provided in the
Custom Agreement or work authorization.

 

(d) Customer shall reimburse SEI for travel and other expenses upon receipt of
each invoice therefor; such expenses shall comply with the parameters provided
in Exhibit A.

 

43



--------------------------------------------------------------------------------

 

MASTER SERVICES AGREEMENT

TRUST 3000 PERFORMANCE STANDARDS

EXHIBIT H

 

1.1 On-Line Processing Availability.

 

  (a) Normal Working Days. SEI will make the processing environment available
for Trust 3000 Service on-line processing by Customer and its affiliates between
7:00 am and 7:00 pm Eastern Time, Monday through Friday, excluding holidays for
Customer (“Scheduled Hours of Availability”). SEI further agrees to provide
access to the Trust 3000 Service on a ‘best-efforts’ basis, past 7:00 pm Eastern
Time, provided Customer has notified SEI of its required use by 12:00 noon of
that day (“Extended Hours”). Customer acknowledges and agrees that any use of
the system after 7:00 pm Eastern Time may delay batch transmission deadlines and
the time of system availability the following day. Such delays shall not he
deemed a breach by SEI of the service standards set forth in this Agreement. The
processing environment shall not be deemed to be available unless Customer’s
Pre-Avail Work ( defined below) is completed by 7:00 a.m. Post-Avail Work will
be available at such times as are mutually determined by the parties.

 

  (b) Availability Standard. SEI will assure that the Trust 3000 Service is
current and available for on-line processing by Customer during Scheduled Hours
of Availability at least ninety-five percent (95%) of the time in any given
month.

 

  (c) Weekend Availability and Customer’s Holidays. SEI will use its best
efforts to make the online processing environment available on Saturdays and
holidays at no additional cost. The processing environment will also be made
available on a best efforts basis on Sundays between the hours of 1:00 pm and
5:00 pm Eastern Time; provided that, SEI is notified by Customer no later than
5:00 pm on the preceding Wednesday. Customer will notify SEI of Customer’s
scheduled holidays on an annual basis for a calendar year no later than November
1 of the preceding year.

 

2.1 Response Time.

 

Monthly Average Host Response Time. The average host response time for the Trust
3000 online transactions and inquiry process will be measured by the BMC’s
measurement facility. SEI will provide measurement reports at no cost to
Customer for the purpose of verifying compliance with the monthly average host
response standards, which will be computed monthly during the hours that the
on-line processing environment is available during “Scheduled Hours of
Availability” as described in Section 1(a) above. The monthly average host
response time is not applicable if Customer controlled Batch Processing jobs
cause scheduled jobs to extend into the “Scheduled Hours of Availability”. SEI
will not exceed three (3) second average host response time.

 

3.1 Batch Processing Report Availability Commencing 90 days following the Live
Date, SEI agrees the services to be provided hereunder shall meet the following
service standards. During such 90-day period, SEI will use its commercially
reasonable best efforts to meet such standards.

 

Daily Batch Processing Report Availability. SEI will complete all of the
required batch updates (the pre-online nightwork processing and the night stream
qualifier reports; cumulatively the “Pre-avail Work”) ready for transmission to
Customer in accordance with the following schedule: 7:00 am Eastern Time; or
Customer acknowledges and agrees that any use of the

 

44



--------------------------------------------------------------------------------

system after 7:00 pm Eastern Time may delay batch transmission deadlines and the
time of system availability the following day. Such delays shall not be deemed a
breach by SEI of the service standards set forth in this Agreement.

 

The Pre-avail Work (which include all posting and pricing jobs) will be jointly
defined by Customer and SEI during the Trust 3000 Conversion.

 

If SEI believes that any Pre-avail Work or other daily work will not be
available to Customer on time, SEI will (a) give Customer a prompt notice
describing the reason(s) for the delay and the anticipated duration of the
delay; (b) work diligently to complete the delayed work as soon as reasonably
practicable; and (c) provide to Customer regular updates on SEI’s progress in
completing such work until the work is complete.

 

4.1 Statement/Review Production. Commencing 90 days following the Live Date, SEI
agrees the services to be provided hereunder shall meet the following service
standards. During such 90-day period, SEI will use its commercially reasonable
best efforts to meet such standards.

 

  (a) Trust 3000 SPECTR Statement Availability. SEI and Customer will work
jointly together to define Priority One, Priority Two and Normal
statement/review jobs.

 

SEI will generate cash statements, asset statements/reviews and have them ready
for transmission within:

 

72 hours following release for production by Customer or at EOM database
creation for statement/review jobs designated.

 

SEI will use best efforts to exceed these standards.

 

5.1 Priority Reporting Jobs. Customer may elect to prioritize some periodic work
with the statement production or prior to statement production. These priority
jobs shall be defined by Customer and agreed to by SEI. Customer understands
that delivery of these jobs may impact the Trust 3000 Statement Availability
goals described above.

 

6. Reports to Customer. Upon request, SEI will provide Customer with monthly
reports of its performance under this Exhibit H. Such report also shall include,
where applicable, SEI’s plans for corrective actions.

 

7. Client Service Team Staffing. If Customer calls SEI between 8:00 am and 6:00
pm Eastern Time, SEI will provide Client Service Team staffing to assure that
when Customer gets a voicemail or VRU response to Customer’s call, use of the #0
option will enable Customer to talk directly with a qualified SEI
representative. In addition, SEI will respond promptly to voicemail and email
requests by Customer.

 

8. Service Procedures.

 

  8.1

General. To the extent that: (i) a product or service licensed to Customer under
this Agreement shall fail to materially perform as described in its
Documentation, or (ii) to

 

45



--------------------------------------------------------------------------------

 

the extent Customer shall experience a material difficulty in using a product or
service hereunder which appears to be due to failure of the licensed product or
service to perform in accordance with its Documentation, or (iii) in the event
SEI shall fail to honor the service standards set forth in this Exhibit H, or as
shall he mutually agreed to by Customer and SEI in subsequent_amendments to this
Agreement, (collectively: (i), (ii), and (iii) shall be called: “Issues”), SEI
agrees to track and resolve such Issues as set forth herein.

 

  8.2 Status Report. SEI will prepare and submit to Customer on a quarterly
basis a written report reflecting the status of all identified Issues, open
items, projects, completed items and new initiatives. Such report shall include
statistics on the types of Issues, the total number of Issues, outstanding
Issues and resolution times. Such report also shall identify problem trends.

 

  8.3 Priority 1 – Critical Issues. As used herein. Priority 1 Issue means
either: a work stoppage or a data corruption incident. SEI promptly will respond
to and begin efforts to resolve all Priority 1 Issues. Within one hour after the
time that a Priority 1 call from Customer is received, SEI will notify Customer
that SEI has commenced efforts to solve the Issue, describe the efforts being
undertaken and, if possible, estimate the time for resolution of the issue. SEI
will provide to Customer updates and expected resolution reports, with estimated
completion time, as such information becomes available to SEI, but in no event
shall such updates and information reports be provided any less than 3 hours
from the prior update given by SEI to Customer, unless another schedule for such
updates is mutually agreed upon by the parties.

 

  8.4 End-to-End Responsibility. SEI will implement and maintain processes that
require SEI to assign end-to-end responsibility for each Issue arising from or
relating to the systems, products or services provided by SEI pursuant to this
Agreement to persons with the appropriate skills and experience required to
resolve or manage resolution of such Issue. SEI will monitor, control and manage
each Issue related to the systems, products or services provided by SEI pursuant
to this Agreement until it is corrected. In addition, for purposes of
communications with Customer, SEI shall assign one person as the designated
contact person who shall communicate the status of Issues and their resolution.
As part of its responsibilities, SEI will carry out root cause analyses,
including tying Issues to changes and reviewing high impact Issues, identifying
preventative measures, and implementing steps designed to avoid recurrence of
issues.

 

  8.5 Third Party Services. SEI will coordinate and manage Third Party Vendors
as necessary to resolve issues. Under normal processing circumstances, volumes,
and workloads, SEI will seek to provide access to currently identified data
extracts by 5:00 am Eastern Time.

 

46



--------------------------------------------------------------------------------

 

MASTER SERVICES AGREEMENT

EXHIBIT I

CUSTODY SERVICES

 

SEI Trust agrees to provide Customer with the Custody Services listed below.
Customer agrees to pay for Custody Services in accordance with the fees
specified on Exhibit A.

 

1. Safekeeping/Clearing. SEI Trust will keep Customer’s securities and cash
safely in a separate account (the “Custodial Account”).

 

(a) The definition of Securities includes DTC eligible municipal, corporate, and
asset backed bonds and equities; securities issued by the either the U.S.
Treasury or agencies of the federal government and mortgage pools; and
international securities that are either ADRs or settled through Euroclear.
Pursuant to this Agreement SEI Trust will not provide services or keep, and
therefore specifically exclude from the definition of Custody Services and/or
Securities, savings bonds, bank deposit products, open-end mutual funds, Global
services and/or dividend reinvestment services.

 

(b) SEI Trust is under no duty to supervise the Customer’s investments, or to
advise or make any recommendation to the Customer with respect to the purchase
or sale of any Securities or the investment of any cash. SEI Trust shall be
obligated under this Agreement to provide custody for physical Securities, while
such Securities are in transmission from or to Depository Trust Company or other
subcustodians.

 

2. Receipt, Delivery and Disposal of Securities. SEI Trust will effect purchases
and sales of Securities in accordance with Customer’s Instructions and will take
all steps necessary to collect the proceeds of Securities that are sold,
redeemed or matured and will deposit the proceeds in the Custodial Account upon
receipt. SEI Trust will not be responsible for the collection of proceeds of
Securities called for redemption unless notice thereof is published in a
national financial reporting service to which SEI Trust subscribes.

 

3. Free Withdrawal of Assets. Securities may be withdrawn from SEI Trust in
accordance with Customer’s Instructions provided that such Instructions are in
accordance with sections 7.01 of the Agreement.

 

4. Withdrawal of Assets vs. Payment and Cash.

 

(a) In connection with the sale of any Assets, SEI Trust will make delivery of
such Assets only against payment therefore in federal funds or by certified or
bank’s cashier’s or teller’s or other official check, provided that, consistent
with customary practice at the place of delivery, SEI Trust may: (i) make
delivery for inspection prior to settlement of sale at buyer’s location, upon
delivery to SEI Trust of a proper receipt therefore, to a member of a registered
national securities exchange or bank or trust company; and (ii) may accept as
payment for such delivered assets an uncertified check of such an entity. In no
event will SEI Trust be liable hereunder for not delivering Assets in accordance
with the Customer’s Instructions where such delivery is withheld by reason of
the purchaser’s inability or unwillingness to make a payment therefore in
federal funds or by certified check or bank’s cashier, teller or other official
check or as otherwise provided in this Section 4(a).

 

(b) Any cash included in the Assets may be withdrawn from SEI Trust in
accordance with the Customer’s Instructions provided, however, that subject to a
transfer or other disposition of Securities

 

47



--------------------------------------------------------------------------------

by bookkeeping entry in connection with SEI Trust’s participation in securities
depositories or book entry systems (e.g. DTC, PTC, the Federal Reserve), SEI
Trust will make payments of cash to or from the account of Customer only: (i)
upon the purchase of Securities or other Assets and delivery of such Securities
or other Assets to SEI Trust in proper form for transfer; (ii) to Customer’s
account with SEI Trust or with such other bank(s) as Customer may designate by
written instructions from time to time; (iii) for payment in connection with the
conversion, exchange or surrender of Securities included in the Assets. In
making any cash payments, SEI Trust will first receive Instructions requesting
such payment and in the case of a payment under item (iii) herein, such
Instructions will, except as otherwise authorized pursuant to a resolution duly
adopted by the Customer and provided to SEI Trust in accordance with Section 7.
01(c) of the Agreement be in writing in accordance with Section 7.01(a) of the
Agreement.

 

(c) SEI Trust will promptly notify the Customer of all withdrawals from or
deliveries to SEI Trust for Customer’s account hereunder in accordance with
Section 7.01 (b) of the Agreement.

 

5. Income Collection/Payment. SEI Trust will collect interest/dividends and post
to the Custodial Account when SEI Trust is credited by the custodian. All funds
will be transferred via federal funds or netted with other account activities on
the day they are posted to the Custodial Account.

 

6. Registration. As used herein, the term “Assets” will also include all
Securities held on behalf of Customer and registered in the account of SEI Trust
or SEI Trust’s subcustodian in securities depositories - including but not
limited to the Depository Trust Company (“DTC”) and Participant Trust Company
(“PTC”) - and book entry systems - including, but not limited to the Federal
Reserve book-entry system (“Federal Reserve”), provided that, SEI Trust will
provide Customer with the name of any subcustodian promptly following any
appointment thereof hereunder and will at all times be fully responsible for all
actions or omissions of subcustodian to the same extent as if such actions or
omissions were those of SEI Trust.

 

7. Cash Accounts. All cash received or held by SEI Trust as interest, dividends,
proceeds from transfer, and other payments for or with respect to Securities
will be placed in the Custodial Account in the Customer’s name or remitted in
accordance with properly authorized instructions. Cash distributions denominated
in foreign currency will be converted into U.S. dollars to the extent possible.
In effecting such conversion, SEI Trust may use appropriate methods or agencies,
including SEI Trust’s facilities, at customary rates.

 

8. Mortgage-Backed Assets. SEI Trust will collect paydowns on mortgage backed
assets and post to the Custodial Account by the date they are received by SEI
Trust. SEI Trust hereby agrees to make every effort to ensure funds are
collected and received on payable date. All funds will be transferred via
federal funds or netted with other account activities on the day they are posted
to Custodial Account.

 

9. Security Settlements. SEI Trust will promptly effect purchases and sales of
the Assets in accordance with Customer’s Instructions from time to time and will
take all steps necessary to collect the proceeds of any Assets which are sold,
redeemed or which have matured and will promptly deposit said proceeds in this
account provided that SEI Trust will not be responsible for the collection
Assets called for redemption or otherwise payable (other than by reason of sale
or other disposition by SEI Trust) unless notice thereof is published in
national financial reporting services to which SEI Trust subscribes, including
but not limited to Financial information Services, J.J. Kenney, and Wall Street
Journal or notice is otherwise received by SEI Trust. SEI Trust will not be
under any duty to advise or recommend any sales or purchases of Assets for
Customer’s account.

 

48



--------------------------------------------------------------------------------

10. Notifications. SEI Trust is to promptly notify the Customer of receipt of
notice by SEI Trust of any call for redemption, tender offer, subscription
rights, merger, consolidation, reorganization or recapitalization or similar
proceeding affecting the Securities held in the Custodial Account, and will take
such action in respect thereto as may be directed by the Customer. SEI Trust
will have no duty or responsibility to notify the Customer of any calls for
redemption which do not appear in standard financial publications. Should any
Securities held in any depository be called for a partial redemption by the
issuer of such Securities, SEI Trust is authorized in its sole discretion to
allot the called portion to the respective holders in any manner deemed to be
fair and equitable in SEI Trust’s reasonable judgment.

 

11. Voting and Other Actions. Neither SEI Trust nor any nominee of SEI Trust
will vote any of the Securities held hereunder by or for the Customer, except in
accordance with authorized instructions. SEI Trust will deliver, or cause to be
executed and delivered, to the Customer all notices, proxies and proxy
soliciting materials relative to such Securities, such proxies to be executed by
the registered holder of such Securities (if registered otherwise than in the
name of the Customer), but without indicating the manner in which such proxies
are to be voted.

 

12. Other. With respect to Securities the issuers of which exist under laws
other than those of the United States or any state thereof, SEI Trust’s
responsibility is limited to safekeeping without any duty to value, detach
coupons, present for conversion or redemption, or take similar action affecting
such Securities, except upon authorized instructions from the Customer. SEI
Trust’s responsibility will be likewise limited with respect to Securities which
have been privately placed, letter stock, certificates of interest or
participation in real estate, municipal securities, or other securities as to
which information regarding calls, dividends, corporate reorganizations and
similar events is not regularly made public in media generally available.

 

49



--------------------------------------------------------------------------------

 

MASTER SERVICES AGREEMENT

EXHIBIT J

SECRETARY’S CERTIFICATE

 

I, the undersigned, Secretary of Bryn Mawr Trust Company, organized under the
laws of the Commonwealth of Pennsylvania, hereby certifies that the following
resolution was duly adopted by the Board of Directors on April 20, 2004, [  ] at
a meeting at which a quorum was present and voting; [  ] by unanimous written
consent, and that said resolution remains in full force and effect:

 

“RESOLVED: That this Company has entered into an agreement with SEI Private
Trust Company for the provision of trust and custody services as described
therein, and that in accordance with section 7.01 of said agreement any two of
the following named persons, acting jointly and together, are hereby duly
authorized to give instructions on behalf of the Company to SEI Private Trust
Company (list the names of persons authorized);

 

And that the Secretary is hereby directed to file with SEI Private Trust Company
a certified copy of this Resolution and a list of the authorized persons with
their titles and specimen signatures.”

 

I further certify that the names, titles and specimen signatures set forth below
are true and correct:

 

NAME

--------------------------------------------------------------------------------

  

TITLE

--------------------------------------------------------------------------------

  

SPECIMEN SIGNATURE

--------------------------------------------------------------------------------

JUNE M. FALCONE

  

SR VICE PRESIDENT

   /s/    JUNE M. FALCONE        

MARY AGNES LEAHY

  

VICE PRESIDENT

   /s/    MARY AGNES LEAHY      

ERNEST D GIGANTE

  

ASST VICE PRESIDENT

   /s/    ERNEST D GIGANTE        

______________________________

  

______________________________

    

 

Witness my hand and seal this 20th day of April, 2004.

 

(Seal)   /s/    ROBERT J. RICCIARDI          

4/20/04

    Secretary  

Date

 

50



--------------------------------------------------------------------------------

 

MASTER SERVICES AGREEMENT

EXHIBIT K

 

Common & Collective Fund Accounting

Operating Guidelines

July 2003

 

The following provides an operating guideline for non-daily common and
collective fund valuations. It details the current roles and responsibilities
between the intermediary and SEI Trust.

 

IMPLEMENTATION    SEI TRUST Services Provided     

Establishment of common

& collective fund

accounting.

  

•       Set up the initial CTF worksheets

 

Intermediary Role & Responsibilities

 

•       Establish Common Trust Fund as an asset.

 

•       Provide Copy of Trust Agreement to SEI Trust CTF unit. Drafting of
Required Documents. These documents include the declaration of trust, disclosure
memorandum, and application. Document Filing.

 

•       Provide copy of most recent valuation.

 

•       Establish access to Trust 3000 book-of-records database, to include
access to STMTON, for SEI Trust CTF unit.

 

•       Establish SPECTR statement ticklers for each fund.

 

•       Once account is established, link CTF Asset to Account using ASSET CORR.
Fields required are Account # and Valuation frequency.

 

•       Provide a single point-of-contact to assist in resolution of inquiries
and issues. SEI Trust recommends that this person be a part of your investment
unit or operations unit, depending upon what is most appropriate.

 

•       Establish CTF as an account via CLIENT CORR. It is under the
miscellaneous section – “Related to CTF asset” =Y and input ticker/cusip of CTF
asset.

 

•       Establish frequency of valuation.

    

 

51



--------------------------------------------------------------------------------

VALUATION

PROCEDURE &

ONGOING SERVICE

SUPPORT

 

Post-implementation support

for intermediary inquiries

common & collective fund

accounting

  

SEI TRUST Services Provided

 

•       Retrieve and review CTF worksheet off Trust3000.

 

•       Equity fund review, which includes reviewing all beginning accruals for
accuracy. This review consists of ensuring that if there were prior ending
accruals then the same accrual amount is the beginning accruals for the period’s
valuation. If the accrual was not received, SEI Trust will research dividend
history to ensure accrual is correct. Recalculate all realized gains/losses.

 

•       Bond fund review: Recalculate all accruals based upon type of interest
payment and number of days since last interest paid. Recalculate all realized
gains/losses.

 

•       Reconcile Fund Balance.

 

•       Reconcile Shares Outstanding.

 

•       Calculate and post income of CTF asset to CTF holders, if applicable.

 

•       Calculate per unit value.

 

•       Calculate estimated annual income.

 

•       Supply price for trades entered by the intermediary.

 

•       Update CTF price.

 

•       Review the accuracy of the NAV calculation to include review of the
income posted and supplied price.

 

•       Prepare worksheet for next valuation, including correcting any necessary
beginning accruals.

 

•       Confirm and / or defend valuations.

 

•       Troubleshoot and research “questionable” valuations.

 

•       Determine appropriate corrective action if a valuation is deemed
incorrect.

 

•       Explain and / or resolve any timing issues in the valuation process if
required.

 

•       Understand and explain how Trust3000 processing changes impact
valuation. Advise intermediary to make adjustments on Trust3000 when required.

 

•       Troubleshoot and research intermediary issues.

 

•       Conduct post-implementation training as required

 

•       If necessary, enter a limited number of manual prices provided by the
intermediary. These are price changes that were not communicated to the STC
Pricing Unit prior to the valuation and need modification to result in a

    

 

52



--------------------------------------------------------------------------------

    

correct valuation. The number of manual prices should not exceed 10% of the
total holdings.

 

•       Review the NAV change from the previous month for reasonableness.
Comparing the prior month’s delta between dollars and percentage does this. If
the delta is 10% or more, further research is done to determine validity of
delta.

 

•       Follow SEI Trust recommended standard pricing and valuation policies.

 

•       Obtain security valuation quotes from a reliable industry resource.

 

•       Manage and respond to CTF price challenges by advisor or sub-advisor.

 

Intermediary Role & Responsibilities

 

•       Pend CTF purchases & sales prior to the end of the valuation period.

 

•       Process voluntary corporate actions by provided deadline.

 

•       Communicate to SEI Trust CTF unit in regards to price changes on
individual assets within the fund. These price changes should be completed prior
to the day the valuation period ends.

 

•       Understand how Trust3000 processing changes impact valuation. When
advised, make necessary adjustments on Trust3000.

 

•       Review all worksheets provided by SEI Trust.

 

•       Obtain broker quotes for securities whose prices cannot be obtained from
pricing vendors and update prices accordingly.

 

•       Review and approve all purchases and sales made in the fund, review
credit rate calculations & monitoring sub-adviser maintenance of insurance
contracts.

 

•       Provide SEI Trust CTF unit with trades that are entered on the last day
of the valuation but not yet entered into Trust3000.

 

•       Monitor withdrawal activity to ensure that it adheres to the withdrawal
policy and guidelines established in the Declaration of Trust.

 

•       Perform on going due diligence on all sub-advisors.

     CTF Valuation   

•      Available by the end of the valuation period + 3 business days.

    

 

53



--------------------------------------------------------------------------------

MASTER SERVICES AGREEMENT

Designated Affiliates

EXHIBIT L

 

The Bryn Mawr Trust Company, which also includes the following subsidiaries:

Insurance Counsellors of Bryn Mawr, Inc.

BMT Settlement Services, Inc.

Bryn Mawr Brokerage Company, Inc.

BMT Mortgage Company

 

54



--------------------------------------------------------------------------------

 

AMENDMENT DATED MARCH 2, 2004

MASTER SERVICES AGREEMENT

 

This Amendment (“Amendment”) dated March 2, 2004 (“Effective Date”), is made to
the Master Services Agreement dated September 16, 2003 (the “Agreement”), by and
among SEI Investments Management Corporation (“SIMCO”), SEI Private Trust
Company (“SEI Trust” collectively SIMCO and SEI Trust are referred to as “SEI”)
and Bryn Mawr Trust Company (“Customer”).

 

Whereas, SEI and Customer desire to amend the Agreement as provided herein.

 

Now Therefore, in consideration of the premises, covenants, representations and
warranties contained herein, and for other good and valuable consideration and
intending to be legally bound hereby, the parties agree as follows:

 

1. Exhibit A. Fees. The Agreement is hereby amended at Exhibit A, “Fees”,
Section 1 “Software Services to delete the lines “Employee Benefit Reporting
(Current Standard Reports) - Includes Form 5500 Standard EBR Statement Reports”.
The Agreement is further amended at Exhibit A “Fees”, Section 2 “Processing
Services” to delete the item 2 “Employee Benefit (EB) Account” and fees
associated therewith.

 

2. Ratification of Agreement. Except as expressly amended and provided herein,
all of the terms, conditions and provisions of the Agreement are hereby ratified
and confirmed to be of full force and effect, and shall continue in full force
and effect.

 

3. Manner of Execution. This Amendment shall be initially executed in multiple,
separate, identical counterparts, the compilation of which shall constitute the
entire executed Amendment. Signatures shall be enforceable and binding if
evidenced either in writing or if evidenced in writing communicated by telefax
transmission. Subsequent to the “fax” signature execution of this Amendment, the
parties agree to execute said paper original. Failure to execute a paper
original shall not affect the enforceability of this Amendment if there exists a
fax signature execution of this Amendment by said party.

 

4. Binding Effect. This Amendment shall be binding upon, and shall inure to the
benefit of SEI, Customer and their respective permitted successors and assigns.

 

IN WITNESS WHEREOF, the parties hereto by their duly authorized officers have
executed this Agreement as of the Effective Date.

 

THE BRYN MAWR TRUST COMPANY       SEI INVESTMENTS MANAGEMENT CORPORATION By:  
/S/     JUNE M. FHALCONE              

By:

  /S/     ROBERT F. CRUDUP        

Name:

  June M. Falcone      

Name:

  Robert F. Crudup

Title:

  Sr. Vice President      

Title:

  Executive Vice President SEI PRIVATE TRUST COMPANY             By:   /S/    
CARL BECNDEL                    

Name:

  CARL BECNDEL            

Title:

  VP            

 

1 of 1



--------------------------------------------------------------------------------

 

AMENDMENT DATED JANUARY 27, 2005

MASTER SERVICES AGREEMENT

 

This Amendment (“Amendment”) dated January 27, 2005 (“Effective Date”), is made
to the Master Services Agreement dated September 16, 2003, as amended (the
“Agreement”), by and among SEI Global Services, Inc. (“SGS”) assignee of SEI
Investments Management Corporation (“SIMCO”), SEI Private Trust Company (“SEI
Trust” collectively SGS and SEI Trust are referred to as “SEI”) and Bryn Mawr
Trust Company (“Customer”).

 

Whereas, SIMCO assigns the Agreement to SGS, a wholly owned subsidiary of SEI
investments pursuant to Section 9.04 of the Agreement; and

 

Whereas, SEI and Customer desire to amend the Agreement as provided herein.

 

Now Therefore, in consideration of the premises, covenants, representations and
warranties contained herein, and for other good and valuable consideration and
intending to be legally bound hereby, the parties agree as follows:

 

1. Exhibit A, Fees. The Agreement is hereby amended at Exhibit A, “Fees”,
Section VII “Output Services to add the following entry for CD Rom Archival”
after the entry for Advanced Personal Trust Statement Production:

 

CD Rom Archival

 

Installation Fee

   $700.00

Graphical Statements
Monthly Fee
Shipping

   $135.00/CD Minimum
Prevailing Rates

Spectr Statements
Monthly Fee
Shipping

   $135.00/CD Minimum
Prevailing Rates

 

2. Ratification of Agreement. Except as expressly amended and provided herein,
all of the terms, conditions and provisions of the Agreement are hereby ratified
and confirmed to be of full force and effect, and shall continue in full force
and effect.

 

3. Manner of Execution. This Amendment shall be initially executed in multiple,
separate, identical counterparts, the compilation of which shall constitute the
entire executed Amendment. Signatures shall be enforceable and binding if
evidenced either in writing or if evidenced in writing communicated by telefax
transmission. Subsequent to the “fax” signature execution of this Amendment, the
parties agree to execute said paper original. Failure to execute a paper
original shall not affect the enforceability of this Amendment if there exists a
fax signature execution of this Amendment by said party.

 

1 of 2



--------------------------------------------------------------------------------

4. Binding Effect. This Amendment shall be binding upon, and shall inure to the
benefit of SEI, Customer and their respective permitted successors and assigns.

 

IN WITNESS WHEREOF, the parties hereto by their duly authorized officers have
executed this Agreement as of the Effective Date.

 

THE BRYN MAWR TRUST COMPANY       SEI GLOBAL SERVICES, INC. By:   /S/     JUNE
M. FALCONE              

By:

   

Name:

  June M. Falcone      

Name:

   

Title:

  Sr. Vice President      

Title:

    SEI PRIVATE TRUST COMPANY            

By:

               

Name:

               

Title:

               

 

2 of 2